Exhibit 10.48

Execution Copy

 

 

J.P. Morgan

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

December 4, 2009

among

MIDAS INTERNATIONAL CORPORATION,

as Borrower

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

PNC BANK, NATIONAL ASSOCIATION,

as Syndication Agent

and

BANK OF AMERICA, N.A.,

as Documentation Agent

 

 

J.P. MORGAN SECURITIES INC.,

as Sole Bookrunner and Sole Lead Arranger

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I   DEFINITIONS    1 ARTICLE II   THE CREDITS    18   2.1.   Revolving
Credit Commitments    18   2.2.   Required Payments; Termination    18   2.3.  
Ratable Loans    19   2.4.   Types of Advances    19   2.5.   Swing Line Loans
   19      2.5.1.     Amount of Swing Line Loans    19      2.5.2.     Borrowing
Notice    19      2.5.3.     Making of Swing Line Loans    19      2.5.4.    
Repayment of Swing Line Loans    19   2.6.   Commitment Fee; Optional Reductions
in Aggregate Revolving Credit Commitment; Increases in Aggregate Revolving
Credit Commitment    20   2.7.   Minimum Amount of Each Advance    22   2.8.  
Optional Principal Payments; Mandatory Prepayments/Mandatory Reduction of
Revolving Credit Commitments    22   2.9.   Method of Selecting Types and
Interest Periods for New Advances    23   2.10.   Conversion and Continuation of
Outstanding Advances    23   2.11.   Changes in Interest Rate, etc    24   2.12.
  Rates Applicable After Default    24   2.13.   Method of Payment    25   2.14.
  Noteless Agreement; Evidence of Indebtedness    25   2.15.   Telephonic
Notices    26   2.16.   Interest Payment Dates; Interest and Fee Basis    26  
2.17.   Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions    26   2.18.   Lending Installations    27   2.19.   Non-Receipt of
Funds by the Agent    27   2.20.   Facility LCs    27      2.20.1.     Issuance
   27      2.20.2.     Participations    28      2.20.3.     Notice    28  
   2.20.4.     LC Fees    28      2.20.5.     Administration; Reimbursement by
Lenders    28      2.20.6.     Reimbursement by Borrower    29      2.20.7.    
Obligations Absolute    29      2.20.8.     Actions of LC Issuer    30  
   2.20.9.     Indemnification    30      2.20.10.     Lenders’ Indemnification
   31      2.20.11.     Facility LC Collateral Account    31      2.20.12.    
Rights as a Lender    31      2.20.13.     Applicability of ISP and UCP    31  
2.21.   Defaulting Lenders    32

 

i



--------------------------------------------------------------------------------

ARTICLE III   YIELD PROTECTION; TAXES    33   3.1.   Yield Protection    33  
3.2.   Changes in Capital Adequacy Regulations    34   3.3.   Availability of
Types of Advances    35   3.4.   Funding Indemnification    35   3.5.   Taxes   
35   3.6.   Lender Statements; Survival of Indemnity    37   3.7.   Replacement
of Lenders    37 ARTICLE IV   CONDITIONS PRECEDENT    38   4.1.   Effectiveness
of Agreement    38   4.2.   Each Credit Extension    39 ARTICLE V  
REPRESENTATIONS AND WARRANTIES    40   5.1.   Existence and Standing    40  
5.2.   Authorization and Validity    40   5.3.   No Conflict; Government Consent
   40   5.4.   Financial Statements    41   5.5.   Material Adverse Change    41
  5.6.   Taxes    41   5.7.   Litigation and Contingent Obligations    41   5.8.
  Subsidiaries    41   5.9.   ERISA    42   5.10.   Accuracy of Information   
42   5.11.   Regulation U    42   5.12.   Material Agreements    42   5.13.  
Compliance With Laws    42   5.14.   Ownership of Properties    42   5.15.  
Plan Assets; Prohibited Transactions    42   5.16.   Environmental Matters    43
  5.17.   Investment Company Act    43   5.18.   No Default    43   5.19.  
Insurance    43   5.20.   Solvency    43   5.21.   Intellectual Property    44
ARTICLE VI   COVENANTS    44   6.1.   Financial Reporting    44   6.2.   Use of
Proceeds    45   6.3.   Notice of Default, etc    45   6.4.   Conduct of
Business    46   6.5.   Taxes    46   6.6.   Insurance    46   6.7.   Compliance
with Laws; Remediation of Internal Control Event    46   6.8.   Maintenance of
Properties    46   6.9.   Books and Records; Inspection    46   6.10.  
Dividends; Share Repurchases    47

 

ii



--------------------------------------------------------------------------------

   6.11.    Indebtedness       47    6.12.    Merger    48    6.13.    Sale of
Assets    48    6.14.    Investments and Acquisitions    49    6.15.    Liens   
50    6.16.    Restrictive Agreements    51    6.17.    Affiliates    51   
6.18.    Amendments to Agreements    52    6.19.    Subordinated Indebtedness   
52    6.20.    Nature of Business; Fiscal Year    52    6.21.    Sale of
Accounts    52    6.22.    Sale and Leaseback Transactions and Off-Balance Sheet
Liabilities    52    6.23.    Contingent Obligations    52    6.24.    Financial
Covenants    52       6.24.1.   

Fixed Charge Coverage Ratio

   52       6.24.2.   

Leverage Ratio

   53       6.24.3.   

Minimum Net Worth

   53       6.24.4.   

Senior Leverage Ratio

   53    6.25.    Real Property Operating Leases    53 ARTICLE VII    DEFAULTS
   53 ARTICLE VIII    ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES    56   
8.1.    Acceleration; Facility LC Collateral Account    56    8.2.    Amendments
   57    8.3.    Preservation of Rights    58 ARTICLE IX    GENERAL PROVISIONS
   58    9.1.    Survival of Representations    58    9.2.    Governmental
Regulation    58    9.3.    Headings    58    9.4.    Entire Agreement    58   
9.5.    Several Obligations; Benefits of this Agreement    58       9.5.1.   

Expenses; Indemnification

   59    9.6.    Numbers of Documents    59    9.7.    Accounting    59    9.8.
   Severability of Provisions    60    9.9.    Nonliability of Lenders    60   
9.10.    Confidentiality    60    9.11.    Nonreliance    61    9.12.   
Disclosure    61    9.13.    Amendment and Restatement    61 ARTICLE X    THE
AGENT    61    10.1.    USA PATRIOT ACT    61    10.2.    Appointment; Nature of
Relationship    62    10.3.    Powers    62

 

iii



--------------------------------------------------------------------------------

  10.4.   General Immunity    62   10.5.   No Responsibility for Loans,
Recitals, etc    62   10.6.   Action on Instructions of Lenders    63   10.7.  
Employment of Agents and Counsel    63   10.8.   Reliance on Documents; Counsel
   63   10.9.   Agent’s Reimbursement and Indemnification    63   10.10.  
Notice of Default    64   10.11.   Rights as a Lender    64   10.12.   Lender
Credit Decision    64   10.13.   Successor Agent    64   10.14.   Agent and
Arranger Fees    65   10.15.   Delegation to Affiliates    65   10.16.  
Documentation Agent and Syndication Agent    65   10.17.   Agent May File Proofs
of Claim    65 ARTICLE XI   SETOFF; RATABLE PAYMENTS    66   11.1.   Setoff   
66   11.2.   Ratable Payments    67 ARTICLE XII   BENEFIT OF AGREEMENT;
ASSIGNMENTS; PARTICIPATIONS    67   12.1.   Successors and Assigns    67   12.2.
  Participations    68      12.2.1.  

Permitted Participants; Effect

   68      12.2.2.  

Voting Rights

   68      12.2.3.  

Benefit of Certain Provisions

   68   12.3.   Assignments    68      12.3.1.  

Permitted Assignments

   68      12.3.2.  

Consents

   69      12.3.3.  

Effect; Effective Date

   69      12.3.4.  

Register

   70   12.4.   Dissemination of Information    70   12.5.   Tax Treatment    70
ARTICLE XIII   NOTICES    70   13.1.   Notices; Effectiveness; Electronic
Communication    70 ARTICLE XIV   COUNTERPARTS    71   14.1.   Counterparts;
Effectiveness    71   14.2.   Electronic Execution of Assignments    72
ARTICLE XV   CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL    72
  15.1.   CHOICE OF LAW    72   15.2.   CONSENT TO JURISDICTION    72   15.3.  
WAIVER OF JURY TRIAL    72

 

iv



--------------------------------------------------------------------------------

Exhibits

EXHIBIT A - FORM OF REVOLVING CREDIT NOTE

EXHIBIT B - COMPLIANCE CERTIFICATE

EXHIBIT C - ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT D - LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

Schedules

PRICING SCHEDULE

SCHEDULE 1.1 - REVOLVING CREDIT COMMITMENTS

SCHEDULE 2.20.1 - EXISTING LETTERS OF CREDIT

SCHEDULE 5.7 - LITIGATION

SCHEDULE 5.8 - SUBSIDIARIES

SCHEDULE 5.14 - OWNERSHIP OF PROPERTIES

SCHEDULE 5.19 - INSURANCE

SCHEDULE 6.11 - EXISTING INDEBTEDNESS

SCHEDULE 6.14 - EXISTING INVESTMENTS

SCHEDULE 6.15 - EXISTING LIENS

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement, dated as of December 4, 2009, is
among Midas International Corporation, a Delaware corporation (the “Borrower”),
the Lenders and JPMorgan Chase Bank, N.A., as LC Issuer, Swing Line Lender and
as Administrative Agent. The parties hereto agree as follows:

R E C I T A L S:

WHEREAS, the Borrower, the Agent, and certain specified financial institutions
are party to that certain Credit Agreement, dated as of October 27, 2005 (as
amended up to but not including the date hereof, the “Existing Credit
Agreement”);

WHEREAS, the Borrower, the Agent and the Lenders party hereto wish to amend and
restate the Existing Credit Agreement on the terms and conditions set forth
below to, among other things, extend the Facility Termination Date;

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
made herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Existing Credit Agreement is amended and restated in its entirety as follows:

ARTICLE I

DEFINITIONS

As used in this Agreement:

“2002 Sale and Leaseback Transaction” means that certain real property Sale and
Leaseback Transaction which was consummated by the Borrower in fiscal year 2002.

“Acquired Entity or Business” means either (a) the assets constituting a
business, division or product line of any Person not already a Subsidiary of the
Borrower which assets shall have been acquired by the Borrower or a Wholly-Owned
Subsidiary or (b) 100% of the capital stock of any such Person, which Person
shall, as a result of such stock acquisition, become a Wholly-Owned Subsidiary
of the Borrower (or shall be merged with and into a Subsidiary Guarantor, with
such Subsidiary Guarantor being the surviving Person).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Advance for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means a borrowing by the Borrower hereunder (a) made by some or all of
the Lenders on the same Borrowing Date, or (b) converted or continued by the
Lenders on the same date of conversion or continuation, consisting, in either
case, of the aggregate amount of the



--------------------------------------------------------------------------------

several Loans of the same Type and, in the case of Eurodollar Loans, for the
same Interest Period. The term “Advance” shall include Swing Line Loans unless
otherwise expressly provided.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

“Agent” means JPMorgan Chase Bank in its capacity as contractual representative
of the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to Article X.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

“Aggregate Revolving Credit Commitment” means the aggregate of the Revolving
Credit Commitments of all the Lenders, as in effect from time to time pursuant
to the terms hereof.

“Agreement” means this amended and restated credit agreement, as it may be
further amended, supplemented or otherwise modified and in effect from time to
time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding). Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
(a) Commitment Fees are accruing on the unused portion of the Aggregate
Revolving Credit Commitment and (b) LC Fees are accruing as described in
Section 2.20.4 at such time, in each case as set forth in the Pricing Schedule.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

2



--------------------------------------------------------------------------------

“Arranger” means J.P. Morgan Securities Inc., and its successors, in its
capacity as sole lead arranger and sole bookrunner.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Asset Disposition” means any sale, transfer or other disposition of any asset
of Parent or any Subsidiary in a single transaction or in a series of related
transactions (other than the sale of inventory in the ordinary course and the
sale of other property that is worn, damaged or obsolete), including, without
limitation, any asset transferred in connection with a Sale and Leaseback
Transaction.

“Authorized Officer” means any of the chief executive officer, chief financial
officer, treasurer, any assistant treasurer and/or the controller of the Parent
or the Borrower, as the context may require.

“Bank Debt” means the principal amount of all indebtedness for money borrowed
under senior or subordinated credit facilities, in each case owed by Parent or
any of its Subsidiaries to any Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned thereto in the introduction to this
Agreement.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.9.

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York City for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (b) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Equivalent Investments” means (a) short-term obligations of, or fully
guaranteed by, the United States of America, (b) commercial paper rated A-1 or
better by S&P or P-1 or

 

3



--------------------------------------------------------------------------------

better by Moody’s, (c) demand deposit accounts maintained in the ordinary course
of business, and (d) certificates of deposit issued by and time deposits with
commercial banks (whether domestic or foreign) having capital and surplus in
excess of $100,000,000; provided, that in each case the same provides for
payment of both principal and interest (and not principal alone or interest
alone) and is not subject to any contingency regarding the payment of principal
or interest.

“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Exchange Act) of 25% or more of
the outstanding shares of voting stock of the Parent.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral Shortfall Amount” is defined in Section 8.1.

“Commitment Fee” is defined in Section 2.6.

“Consolidated Capital Expenditures” means, with reference to any period and
without duplication, any expenditures of Parent and its Subsidiaries calculated
on a consolidated basis for such period for any purchase or other acquisition of
any asset which would be classified as a fixed or capital asset on a
consolidated balance sheet of Parent and its Subsidiaries prepared in accordance
with GAAP, excluding (a) the cost of assets acquired with Capitalized Lease
Obligations, (b) expenditures of insurance proceeds to rebuild or replace any
asset after a casualty loss, (c) leasehold improvement expenditures for which
Parent or any Subsidiary is reimbursed promptly by the lessor, (d) any
capitalized payroll expenses related to software development or information
technology services, in an amount not to exceed $1,000,000 in the aggregate in
any fiscal year and (e) expenditures consisting of consideration for a Permitted
Acquisition.

“Consolidated EBITDA” means Consolidated Net Income, plus (a) to the extent
deducted from revenues in determining Consolidated Net Income, (i) Consolidated
Interest Expense, (ii) expense for income taxes paid or accrued,
(iii) depreciation, (iv) amortization (including amortization of stock based
compensation expenses in accordance with Statement of Financial Accounting
Standards No. 123R), (v) special charges in an aggregate amount not to exceed
$1,500,000 related to the restructuring of the Borrower’s corporate overhead
resulting in reductions in corporate expense occurring during the period from
January 1, 2009 through December 31, 2010, (vi) special charges in an aggregate
amount not to exceed $2,500,000 related to the potential ineffectiveness or
termination of any existing Rate Management Transactions occurring during the
period from January 1, 2009 through December 31, 2010, (vii) special charges
consisting of deferred finance charges associated with the closing of the
transactions contemplated by this Agreement and any amendments thereto,
(viii) special charges in an aggregate amount not to exceed $2,000,000 relating
to any reserve taken in connection with the Glad Transaction during the period
from the Restatement Date through December 31, 2010, (ix) special charges
incurred in fiscal year 2009 in an aggregate amount not to exceed $500,000 in
connection with improvements to the appearance of company-owned stores and
franchised

 

4



--------------------------------------------------------------------------------

stores and the implementation of the new warranty program, and (x) restructuring
costs and losses (net of realized gains upon disposition) related to
company-owned stores (including only those stores owned as of the Restatement
Date and the stores to be acquired in the Glad Transaction) of up to $1,000,000
in each fiscal year, and minus (b) to the extent included in Consolidated Net
Income, extraordinary gains realized other than in the ordinary course of
business, all calculated for Parent and its Subsidiaries on a consolidated
basis. As used herein, “fiscal quarter” and “fiscal year” means a fiscal quarter
and fiscal year of Parent.

“Consolidated Indebtedness” means, at any time, the Indebtedness of Parent and
its Subsidiaries calculated on a consolidated basis as of such time.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of Parent and its Subsidiaries calculated on a consolidated
basis for such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of Parent and its Subsidiaries calculated on a consolidated basis for
such period.

“Consolidated Rentals” means, with reference to any period, the Rentals of
Parent and its Subsidiaries calculated on a consolidated basis for such period.

“Consolidated Net Worth” means, at any time, the stockholders’ equity of Parent
and its Subsidiaries calculated on a consolidated basis as of such time (but
excluding the impact from and after October 3, 2009 of (i) any non-cash
unrealized gains or losses from foreign currency translations and Rate
Management Transactions, (ii) any non-cash adjustments caused by the
implementation of Statement of Financial Accounting Standards No. 158
(Employers’ Accounting for Defined Benefit Pension and Other Post Retirement
Plans) and subsequent related pronouncements, amendments, and interpretations
related to the GAAP recognition of the funded status of an entity’s defined
benefit pension plans on its balance sheet and (iii) any non-cash adjustments
caused by the implementation of Securities and Exchange Commission Staff
Accounting Bulletin No. 108). In addition, for purposes of determining
compliance with the financial covenant set forth in Section 6.24.3 hereof, there
shall also be excluded from the calculation of Consolidated Net Worth any
reduction thereof resulting from Parent’s redemption or repurchase of up to
$20,000,000 of its capital stock in any fiscal year.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Conversion/Continuation Notice” is defined in Section 2.10.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common

 

5



--------------------------------------------------------------------------------

control which, together with Parent or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

“Default” means an event described in Article VII.

“Defaulting Lender” means any Lender, as determined by the Agent, that has
(a) failed to fund any portion of its Loans or participations in Letters of
Credit or Swing Line Loans within three Business Days of the date required to be
funded by it hereunder, (b) notified the Borrower, the Agent, the LC Issuer, the
Swing Line Lender or any Lender in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed, within three Business Days after request by the
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Line Loans, (d) otherwise failed to pay
over to the Agent or any other Lender any other amount required to be paid by it
hereunder within three Business Days of the date when due, unless the subject of
a good faith dispute, or (e) (i) become or is insolvent or has a parent company
that has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Environmental Laws” means any and all federal, state, provincial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and other governmental restrictions relating to
(a) the protection of the environment, (b) the effect of the environment on
human health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(d) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

6



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurodollar Rate.

“Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, an interest rate per annum (rounded upwards if necessary to the
next 1/16 of 1%) equal to the sum of (a) the Adjusted LIBO Rate applicable to
such Interest Period plus (b) the Applicable Margin.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (a) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or (b) the jurisdiction in
which the Agent’s or such Lender’s principal executive office or such Lender’s
applicable Lending Installation is located.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Credit Agreement” is defined in the Recitals hereto.

“Existing Facility LCs” means the letters of credit issued and outstanding under
the Existing Credit Agreement and set forth on Schedule 2.20.1 hereto.

“Facility LC” is defined in Section 2.20.1.

“Facility LC Application” is defined in Section 2.20.3.

“Facility LC Collateral Account” is defined in Section 2.20.11.

“Facility Termination Date” means October 27, 2013 or any earlier date on which
the Aggregate Revolving Credit Commitment is reduced to zero or otherwise
terminated pursuant to the terms hereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if

 

7



--------------------------------------------------------------------------------

necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by the Agent.

“Fee Letter” has the meaning assigned thereto in Section 10.14.

“Financial Contract” of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (b) any agreement entered into in
connection with a Rate Management Transaction.

“Floating Rate” means, for any day, a rate per annum equal to (a) the Alternate
Base Rate for such day plus (b) the Applicable Margin, in each case changing
when and as the Alternate Base Rate changes.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4. Notwithstanding
the foregoing, all financial statements delivered hereunder shall be prepared,
and all financial covenants contained herein shall be calculated, without giving
effect to any election under the Statement of Financial Accounting Standards
No. 159 (or any similar accounting principle) permitting a person to value its
financial liabilities or Indebtedness at the fair value thereof.

“Glad Transaction” means the purchase by Borrower or its affiliates of certain
retail stores located in California from entities owned or otherwise controlled
by franchisee Maurice Glad.

“Guarantors” means, collectively, Parent, SpeeDee Worldwide Corporation, a
Delaware corporation, COSSI Holdings, LLC, a Delaware limited liability company,
Muffler Corporation of America, an Illinois corporation, SpeeDee Worldwide
Realty Corporation, a Delaware corporation, Midas Properties Inc., a New York
corporation, Midas Realty Corporation, a Delaware corporation, Cosmic Holdings
LLC, a Delaware limited liability company, Midas Illinois Inc., an Illinois
corporation and Progressive Automotive Systems, Inc., a Delaware corporation,
together with their successors and assigns and any Person which becomes
signatory to the Guaranty after the date hereof.

“Guaranty” means that certain Amended and Restated Guaranty dated as of the date
hereof executed by the Guarantors in favor of the Agent, for the ratable benefit
of the Lenders

 

8



--------------------------------------------------------------------------------

and the LC Issuer, as the same may be amended, supplemented or otherwise
modified from time to time.

“Indebtedness” of a Person means (a) such Person’s obligations for borrowed
money, (b) such Person’s obligations representing the deferred purchase price of
Property or services (other than accounts payable arising in the ordinary course
of such Person’s business payable on terms customary in the trade), (c) such
Person’s obligations, whether or not assumed, secured by Liens or payable out of
the proceeds or production from Property now or hereafter owned or acquired by
such Person, (d) such Person’s obligations which are evidenced by notes,
acceptances, or other instruments, (e) such Person’s obligations to purchase
securities or other Property arising out of or in connection with the sale of
the same or substantially similar securities or Property, (f) such Person’s
Capitalized Lease Obligations, (g) such Person’s Contingent Obligations,
(h) such Person’s obligations for which such Person is obligated pursuant to or
in respect of a Letter of Credit, and (i) such Person’s Net Mark-to-Market
Exposure under Rate Management Transactions and other Financial Contracts.
Notwithstanding the foregoing, for purposes of calculating the Leverage Ratio,
the Borrower’s ongoing obligations with respect to the 2002 Sale and Leaseback
Transaction shall not be considered “Indebtedness” hereunder.

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement. Such Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months thereafter;
provided, that if there is no such numerically corresponding day in such next,
second, third or sixth succeeding month, such Interest Period shall end on the
last Business Day of such next, second, third or sixth succeeding month. If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day; provided, that if
said next succeeding Business Day falls in a new calendar month, such Interest
Period shall end on the immediately preceding Business Day.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

“Investment” of a Person means any (a) loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; (b) stocks, bonds, mutual funds,
partnership interests, notes, debentures or other securities owned by such
Person; (c) deposit accounts and certificate of deposit owned by such Person;
and (d) structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

9



--------------------------------------------------------------------------------

“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A., a national banking
association, in its individual capacity, and its successors and assigns
hereunder.

“LC Fee” is defined in Section 2.20.4.

“LC Issuer” means JPMorgan Chase Bank (or any subsidiary or affiliate of
JPMorgan Chase Bank designated by JPMorgan Chase Bank) in its capacity as issuer
of Facility LCs hereunder.

“LC Obligations” means, at any time, the sum, without duplication, of (a) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (b) the aggregate unpaid amount at such time of all Reimbursement
Obligations. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“LC Payment Date” is defined in Section 2.20.5.

“Lenders” means the lending institutions (a) listed on the signature pages of
this Agreement and their respective successors and assigns and (b) which become
“Lenders” hereunder in accordance with Section 2.6(c). Unless otherwise
specified, the term “Lenders” includes JPMorgan Chase Bank in its capacity as
Swing Line Lender.

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on a Schedule or otherwise selected by such Lender or
the Agent pursuant to Section 2.18.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person has any reimbursement obligations.

“Leverage Ratio” is defined in Section 6.24.2.

“LIBO Rate” means, with respect to any Eurodollar Advance for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Advance for such Interest Period shall be
the rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

10



--------------------------------------------------------------------------------

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means a Revolving Credit Loan or a Swing Line Loan made pursuant to
Article II (or any conversion or continuation thereof).

“Loan Documents” means this Agreement, the Facility LC Applications, any Notes
issued pursuant to Section 2.14, the Guaranty and all other agreements,
instruments, documents, certificates and guaranties delivered in connection with
the foregoing.

“Loan Parties” means, collectively, the Borrower and the Guarantors.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, Property, condition (financial or otherwise), results of operations, or
prospects of Parent and its Subsidiaries taken as a whole, (b) the ability of
the Borrower and the Guarantors, taken as a whole, to perform their obligations
under the Loan Documents, or (c) the validity or enforceability of any of the
Loan Documents or the rights or remedies of the Agent, the LC Issuer or the
Lenders thereunder.

“Material Indebtedness” means Indebtedness in an outstanding principal amount of
$1,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than U.S. dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Maximum Accordion Increase Amount” is defined in Section 2.6(c).

“Modify” and “Modification” are defined in Section 2.20.1.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Available Proceeds” means (a) with respect to any Asset Disposition, the
sum of cash or readily marketable cash equivalents received (including by way of
a cash generating sale or discounting of a note or account receivable)
therefrom, whether at the time of such disposition or subsequent thereto,
(b) with respect to any sale or issuance of any debt or equity securities of
Parent or any Subsidiary but without duplication of amounts described in clause
(c) below, cash or readily marketable cash equivalents received therefrom,
whether at the time of such disposition or subsequent thereto or (c) with
respect to the extension of any committed loan facility to Parent or any
Subsidiary, the amount committed under such facility, whether or not

 

11



--------------------------------------------------------------------------------

funded, net, in each case, of all legal, title and recording tax expenses,
commissions and other fees and all costs and expenses incurred and, in the case
of an Asset Disposition, net of all payments made by Parent or any of its
Subsidiaries on any Indebtedness which is secured by such assets pursuant to a
permitted Lien upon or with respect to such assets or which must, by the terms
of such Lien, in order to obtain a necessary consent to such Asset Disposition,
or by applicable law, be repaid out of the proceeds from such Asset Disposition.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“Net Rent” means, for any date of determination, with respect to Parent and its
Subsidiaries on a consolidated basis, (a) Consolidated Rentals, less
(b) sublease rental income from franchisees and other Persons which are not
Affiliates that reduced or offset Consolidated Rentals, as presented in the
relevant footnotes to the most recent audited annual financial statements
required to be delivered to the Lenders pursuant to Section 6.1(a) hereof.

“New Real Property Operating Lease” means a Real Property Operating Lease
incurred by Parent or any of its Subsidiaries (a) for any real estate location
not subject to a Real Property Operating Lease with Parent or any of its
Subsidiaries on the date hereof and (b) otherwise entered into after the date
hereof.

“Non-U.S. Lender” is defined in Section 3.5(d).

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all Rate Management Obligations owed
to the Agent or any Lender or any of their Affiliates, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
Borrower to the Lenders or to any Lender, the Agent, the LC Issuer or any
indemnified party arising under the Loan Documents.

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Operating Lease Obligations” means, as at any date of determination, the amount
obtained by aggregating the present values, determined in the case of each
particular Operating Lease by applying a discount rate (which discount rate
shall equal the discount rate which would be applied under GAAP if such
Operating Lease were a Capitalized Lease) from the date on which each fixed
lease payment is due under such Operating Lease to such date of determination,
of all fixed lease payments due under all Operating Leases of Parent and its
Subsidiaries.

“Other Taxes” is defined in Section 3.5(b).

 

12



--------------------------------------------------------------------------------

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(a) the aggregate principal amount of its Revolving Credit Loans outstanding at
such time, plus (b) an amount equal to its Pro Rata Share of the LC Obligations
at such time, plus (c) an amount equal to its Pro Rata Share of the aggregate
principal amount of Swing Line Loans outstanding at such time.

“Parent” means Midas, Inc., a Delaware corporation.

“Participants” is defined in Section 12.2.1.

“Payment Date” means the first day of each fiscal quarter of Parent.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means the acquisition by the Borrower or a Wholly-Owned
Subsidiary thereof of an Acquired Entity or Business (including by way of merger
of such Acquired Entity or Business with and into a Wholly-Owned Subsidiary
thereof (so long as the survivor of such merger is a Wholly-Owned Subsidiary));
provided that, in each case, (a) the consideration paid or to be paid by the
Borrower or such Wholly-Owned Subsidiary consists solely of cash (including
proceeds of Revolving Credit Loans), the issuance or incurrence of Indebtedness
otherwise permitted by Section 6.11, the assumption of any Indebtedness
(calculated at face value) which is permitted to remain outstanding in
accordance with the requirements of Section 6.11 or the issuance by the Borrower
of equity securities with a value not in excess of five percent (5%) of the
Borrower’s total market capitalization, (b) such Acquired Entity or Business
shall not have any Subsidiaries other than Wholly-Owned Subsidiaries, (c) the
Acquired Entity or Business acquired pursuant to the respective Permitted
Acquisition is engaged in a business permitted by Section 6.20 and (d) all
applicable requirements of Section 6.14(h) are satisfied.

“Permitted Dispositions” means (a) sales or other dispositions by Parent or any
Subsidiary of equipment that is substantially worn, damaged, or obsolete,
(b) the use or transfer of money or Cash Equivalents by Parent or any Subsidiary
in a manner that is not prohibited by the terms of this Agreement or the other
Loan Documents, (c) the licensing by Parent or any Subsidiary, on a
non-exclusive basis, of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business, (d) the sale or closing of
retail stores owned by Parent or any Subsidiary, (e) so long as no Default has
occurred and is continuing, the sale of real property, or any part thereof, not
used or no longer needed by Parent or any Subsidiary, (f) the sale of motor
vehicles for fair market value, (g) the refranchising of retail stores owned by
Parent or any Subsidiary, (h) leases of real property owned by Parent or any
Subsidiary in the ordinary course of business consistent with past practices and
(i) the sale of the income stream and other rights related to Midas Europe.

“Permitted Liens” is defined in Section 6.15.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

13



--------------------------------------------------------------------------------

“Personal Property Operating Lease Obligations” means Operating Lease
Obligations arising from Operating Leases of personal property.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its office located
at 270 Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Revolving Credit Commitment and the
denominator of which is the Aggregate Revolving Credit Commitments; provided,
that in the case of Section 2.21 when a Defaulting Lender shall exist, “Pro Rata
Share” shall mean the percentage of the total Revolving Credit Commitments
(disregarding any Defaulting Lender’s Revolving Credit Commitment) represented
by such Lender’s Revolving Credit Commitment. If the Revolving Credit
Commitments have terminated or expired, the Pro Rata Share shall be determined
based upon the Revolving Credit Commitments most recently in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.

“Purchasers” is defined in Section 12.3.1.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Management Transactions, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower or any
Subsidiary thereof which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

 

14



--------------------------------------------------------------------------------

“Real Property Operating Lease” shall mean an Operating Lease with respect to
real property.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.20.6 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section with respect to a Plan, excluding,
however, such events as to which the PBGC has by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standards of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(c) of the Code.

“Reports” is defined in Section 9.5.1.

“Required Lenders” means Lenders in the aggregate having greater than 50% of the
sum of the Aggregate Revolving Credit Commitment or, if the Aggregate Revolving
Credit Commitment has been terminated, the sum of (i) the aggregate unpaid
principal amount of the outstanding Revolving Credit Loans and Swing Line
Exposure plus (ii) the aggregate amount of the outstanding Reimbursement
Obligations; provided, that, if and so long as any Lender is a Defaulting
Lender, such Lender’s Revolving Credit Commitment or, if the Revolving Credit
Commitments have been terminated, such Lender’s outstanding Revolving Credit
Loans and participation interests in Swing Line Loans and Letters of Credit
shall be disregarded for purposes of calculating the Aggregate Revolving Credit
Commitment or the aggregate unpaid principal amount of the outstanding Revolving
Credit Loans and Swing Loans under this definition.

“Restatement Date” means the date on which all conditions precedent set forth in
Section 4.1 are satisfied.

“Revolving Credit Advance” means an Advance made by the Lenders to the Borrower
pursuant to Section 2.1.

 

15



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Credit Loans to, and participate in Facility LCs and
Swing Line Loans issued upon the application of, the Borrower in an aggregate
amount not exceeding at any one time outstanding the amount set forth on
Schedule 1.1 hereto, as it may be modified as a result of any assignment that
has become effective pursuant to Section 12.3 or as otherwise modified from time
to time pursuant to the terms hereof.

“Revolving Credit Loan” means, with respect to a Lender, such Lender’s Pro Rata
Share of all Revolving Credit Advances.

“Revolving Credit Note” means a promissory note in substantially the form of
Exhibit A hereto, with appropriate insertions, and payable to the order of a
Lender in the amount of its Revolving Credit Commitment, including any
amendment, modification, renewal or replacement of such promissory note.

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person followed by a subsequent lease by such Person of such Property as
lessee.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the Securities
and Exchange Commission or the Public Company Accounting Oversight Board, as
each of the foregoing may be amended and in effect on any applicable date
hereunder.

“Single Employer Plan” means a Plan maintained by Parent or any member of the
Controlled Group for employees of Parent or any member of the Controlled Group.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable

 

16



--------------------------------------------------------------------------------

regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations.

“Subordinated Indebtedness Condition” means any time after the Restatement Date
that the Borrower and its Subsidiaries, collectively, have incurred $50,000,000
or more of Subordinated Indebtedness; provided, that for purposes of determining
such outstanding principal balance, any original issue discount shall be
disregarded.

“Subordinated Indebtedness Trigger Date” means the first date after the
Restatement Date on which the Subordinated Indebtedness Condition shall exist.

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Parent.

“Substantial Portion” means, with respect to the Property of Parent and its
Subsidiaries, Property which represents more than 10% of the consolidated
tangible assets of Parent and its Subsidiaries or property which is responsible
for more than 10% of the consolidated net sales or of the consolidated net
income of Parent and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of Parent and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).

“Swing Line Borrowing Notice” is defined in Section 2.5.2.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Pro Rata Share of the total Swingline Exposure at such
time.

“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans up to a maximum principal amount of $10,000,000 at any one time
outstanding.

“Swing Line Lender” means JPMorgan Chase Bank or such other Lender which may
succeed to its rights and obligations as Swing Line Lender pursuant to the terms
of this Agreement.

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.5.

 

17



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested benefit obligations (determined on a projected benefit
obligation basis) under all Single Employer Plans exceeds the fair market value
of all such Plan assets allocable to such benefits, all determined as of the
then most recent valuation date for such Plans using PBGC actuarial assumptions
for single employer plans.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

THE CREDITS

2.1. Revolving Credit Commitments. From and including the date of this Agreement
and prior to the Facility Termination Date, each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to (a) make Revolving Credit
Loans to the Borrower and (b) participate in Facility LCs issued upon the
request of the Borrower; provided, that, after giving effect to the making of
each such Revolving Credit Loan and the issuance of each such Facility LC, such
Lender’s Outstanding Credit Exposure shall not exceed in the aggregate at any
one time outstanding the amount of its Revolving Credit Commitment. Subject to
the terms of this Agreement, the Borrower may borrow, repay and reborrow at any
time prior to the Facility Termination Date. The Revolving Credit Commitments
shall expire on the Facility Termination Date. The LC Issuer will issue Facility
LCs hereunder on the terms and conditions set forth in Section 2.20.

2.2. Required Payments; Termination. The Aggregate Outstanding Credit Exposure
and all other unpaid Obligations shall be paid in full by the Borrower on the
Facility Termination Date.

 

18



--------------------------------------------------------------------------------

2.3. Ratable Loans. Each Advance hereunder (other than any Swing Line Loan)
shall consist of Revolving Credit Loans made from the several Lenders ratably
according to their Pro Rata Shares.

2.4. Types of Advances. The Advances may be Floating Rate Advances or Eurodollar
Advances, or a combination thereof, selected by the Borrower in accordance with
Sections 2.9 and 2.10 or Swing Line Loans selected by the Borrower in accordance
with Section 2.5.

2.5. Swing Line Loans.

2.5.1. Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 as well, from and including the date of this
Agreement and prior to the Facility Termination Date, the Swing Line Lender
agrees, on the terms and conditions set forth in this Agreement, to make Swing
Line Loans to the Borrower from time to time in an aggregate principal amount
not to exceed the Swing Line Commitment; provided, that the Aggregate
Outstanding Credit Exposure shall not at any time exceed the Aggregate Revolving
Credit Commitment, and provided, further that at no time shall the sum of
(i) the Swing Line Lender’s pro rata share of the Swing Line Loans, plus
(ii) the Swing Line Lender’s Pro Rata Share of the outstanding LC Obligations,
plus (iii) the outstanding Revolving Credit Loans made by the Swing Line Lender
pursuant to Section 2.1, exceed the Swing Line Lender’s Revolving Credit
Commitment at such time. Subject to the terms of this Agreement, the Borrower
may borrow, repay and reborrow Swing Line Loans at any time prior to the
Facility Termination Date.

2.5.2. Borrowing Notice. The Borrower shall deliver to the Agent and the Swing
Line Lender irrevocable notice (which notice may be telephonic with written
notice to follow), not later than 2:00 p.m. (Chicago time) on the Borrowing Date
of each Swing Line Loan (a “Swing Line Borrowing Notice”), specifying (i) the
applicable Borrowing Date (which date shall be a Business Day), and (ii) the
aggregate amount of the requested Swing Line Loan which shall be an amount not
less than $50,000. The Swing Line Loans shall bear interest at the Floating
Rate.

2.5.3. Making of Swing Line Loans. Promptly after receipt of a Swing Line
Borrowing Notice, the Agent shall notify each Lender by fax, or other similar
form of transmission, of the requested Swing Line Loan. Not later than 4:00 p.m.
(Chicago time) on the applicable Borrowing Date, the Swing Line Lender shall
make available the Swing Line Loan, in funds immediately available in Chicago,
to the Agent at its address specified pursuant to Article XIII. The Agent will
promptly make the funds so received from the Swing Line Lender available to the
Borrower in accordance with directions received from the Borrower.

2.5.4. Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Borrower on or before the seventh (7th) Business Day after the Borrowing
Date for such Swing Line Loan. In addition, the Swing Line Lender (i) may at any
time in its sole discretion with respect to any outstanding Swing Line Loan, or
(ii) shall on the seventh (7th) Business Day after the Borrowing Date of any
Swing Line Loan (unless the Agent shall have received a written request from the
Borrower that such Swing Line Loan be extended for an

 

19



--------------------------------------------------------------------------------

additional period of seven (7) Business Days, which request has been consented
to by the Swing Line Lender), require each Lender (including the Swing Line
Lender) to make a Revolving Credit Loan in the amount of such Lender’s Pro Rata
Share of such Swing Line Loan (including, without limitation, any interest
accrued and unpaid thereon), for the purpose of repaying such Swing Line Loan.
By 12:00 noon (Chicago time) on such date the Swing Line Lender shall notify
each Lender by fax, or other similar form of transmission, of its requirement to
make a Revolving Credit Loan pursuant to the preceding sentence. Not later than
2:00 p.m. (Chicago time) on the date of any notice received pursuant to this
Section 2.5.4, each Lender shall make available its required Revolving Credit
Loan, in funds immediately available in Chicago to the Agent at its address
specified pursuant to Article XIII. Revolving Credit Loans made pursuant to this
Section 2.5.4 shall initially be Floating Rate Loans and thereafter may be
continued as Floating Rate Loans or converted into Eurodollar Loans in the
manner provided in Section 2.10 and subject to the other conditions and
limitations set forth in this Article II. Unless a Lender shall have notified
the Swing Line Lender, prior to its making any Swing Line Loan, that any
applicable condition precedent set forth in Section 4.1 or 4.2 had not then been
satisfied (or the Swing Line Lender shall have actual knowledge that any
condition precedent set forth in Section 4.1 or 4.2 had not then been satisfied
or shall have received written notice from the Borrower that any condition
precedent set forth in Section 4.1 or 4.2 shall not have been satisfied), such
Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.5.4 to repay Swing Line Loans shall be unconditional, continuing,
irrevocable and absolute and shall not be affected by any circumstances,
including, without limitation, (a) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the Agent, the Swing
Line Lender or any other Person, (b) the occurrence or continuance of a Default
or Unmatured Default, (c) any adverse change in the condition (financial or
otherwise) of the Borrower, or (d) any other circumstances, happening or event
whatsoever. In the event that any Lender fails to make payment to the Agent of
any amount due under this Section 2.5.4, the Agent shall be entitled to receive,
retain and apply against such obligation the principal and interest otherwise
payable to such Lender hereunder until the Agent receives such payment from such
Lender or such obligation is otherwise fully satisfied. In addition to the
foregoing, if for any reason any Lender fails to make payment to the Agent of
any amount due under this Section 2.5.4, such Lender shall be deemed, at the
option of the Agent, to have unconditionally and irrevocably purchased from the
Swing Line Lender, without recourse or warranty, an undivided interest and
participation in the applicable Swing Line Loan in the amount of such Revolving
Credit Loan, and such interest and participation may be recovered from such
Lender together with interest thereon at the Federal Funds Effective Rate for
each day during the period commencing on the date of demand and ending on the
date such amount is received. On the Facility Termination Date, the Borrower
shall repay in full the outstanding principal balance of the Swing Line Loans.

2.6. Commitment Fee; Optional Reductions in Aggregate Revolving Credit
Commitment; Increases in Aggregate Revolving Credit Commitment.

(a) Commitment Fee.

The Borrower agrees to pay to the Agent for the account of each Lender a
commitment fee (the “Commitment Fee”) at a per annum rate equal to the
Applicable Fee Rate on the average daily unused portion of such Lender’s
Revolving Credit Commitment from the date hereof to and including the Facility
Termination Date, payable on each Payment Date hereafter and on the

 

20



--------------------------------------------------------------------------------

Facility Termination Date. Swing Line Loans shall not count as usage of any
Lender’s Revolving Credit Commitment for the purpose of calculating the
commitment fee due hereunder.

(b) Optional Reductions in Aggregate Revolving Credit Commitment.

The Borrower may permanently reduce the Aggregate Revolving Credit Commitment in
whole, or in part ratably among the Lenders in integral multiples of $100,000,
upon at least one Business Day’s written notice to the Agent by the Borrower,
which notice shall specify the amount of any such reduction; provided, that the
amount of the Aggregate Revolving Credit Commitment may not be reduced below the
Aggregate Outstanding Credit Exposure at any time. All accrued commitment fees
shall be payable on the effective date of any termination of the obligations of
the Lenders to make Revolving Credit Loans hereunder.

(c) Increases in Aggregate Revolving Credit Commitment.

The Borrower may, from time to time, in a minimum amount of $5,000,000 on each
occasion, at its option, seek to increase the total Revolving Credit Commitments
by up to an aggregate amount of $50,000,000 (such amount, as it may be reduced
as a result of the exercise by the Borrower of its option to increase the
Revolving Credit Commitment under this subsection (c), the “Maximum Accordion
Increase Amount”) (resulting in maximum total Revolving Credit Commitments of up
to $175,000,000, as such maximum commitments may be reduced in accordance with
the provisions of this Agreement) (it being understood that the Maximum
Accordion Increase Amount shall not be reduced as a result of the existence of
the Subordinated Indebtedness Condition) upon at least three (3) Business Days’
prior written notice to the Agent, which notice shall specify the amount of any
such increase and shall be delivered at a time when no Default or Unmatured
Default has occurred and is continuing. After delivery of such notice, the Agent
or the Borrower, in consultation with the Agent, may offer the increase (which
may be declined by any Lender in its sole discretion) in the total Revolving
Credit Commitments on either a ratable basis to the Lenders or on a non pro-rata
basis to one or more Lenders and/or to other Lenders or entities reasonably
acceptable to the Agent. Any Lender or other entity shall be deemed to have
declined any such offer unless such Lender or entity shall have provided the
Agent with written notice of its acceptance thereof within one (1) Business Day
(or such other time period as may be agreed by the Agent) after receipt of such
offer from the Agent. In addition, no increase in the total Revolving Credit
Commitments shall become effective until the existing or new Lenders extending
such incremental Revolving Credit Commitment amount and the Borrower shall have
delivered to the Agent a document in form reasonably satisfactory to the Agent
pursuant to which any such existing Lender states the amount of its Revolving
Credit Commitment increase, any such new Lender states its Revolving Credit
Commitment amount and agrees to assume and accept the obligations and rights of
a Lender hereunder and the Borrower accepts such incremental Revolving Credit
Commitments. The Lenders (new or existing) shall accept an assignment from the
existing Lenders, and the existing Lenders shall make an assignment to the new
or existing Lender accepting a new or increased Revolving Credit Commitment, of
a direct or participation interest in each then outstanding Loan and Letter of
Credit such that, after giving effect thereto, all Outstanding Credit Exposure
hereunder is held ratably by the Lenders in proportion to their respective
Revolving Credit Commitments. Assignments pursuant to the preceding sentence
shall be made in exchange for the principal amount assigned plus accrued and
unpaid interest and Commitment

 

21



--------------------------------------------------------------------------------

Fees and LC Fees. The Borrower shall make any payments under Section 3.4
resulting from such assignments. Any such increase of the total Revolving Credit
Commitments shall be subject to receipt by the Agent from the Borrower of
(i) resolutions of the board of directors of the Borrower approving such
increase and (ii) such other resolutions, supplemental opinions, certificates
and other documents as the Agent may reasonably request.

2.7. Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $100,000 (and in multiples of $100,000 if in excess thereof),
and each Floating Rate Advance shall be in the minimum amount of $100,000 (and
in multiples of $100,000 if in excess thereof); provided, that any Floating Rate
Advance may be in the amount of the unused Aggregate Revolving Credit
Commitment.

2.8. Optional Principal Payments; Mandatory Prepayments/Mandatory Reduction of
Revolving Credit Commitments.

(a) Optional Principal Payments. The Borrower may from time to time pay, without
penalty or premium, all outstanding Floating Rate Advances (other than Swing
Line Loans), or, in a minimum aggregate amount of $100,000 or any integral
multiple of $50,000 in excess thereof, any portion of the outstanding Floating
Rate Advances (other than Swing Line Loans) with notice to the Agent by 11:00
a.m. (Chicago time) on the date of repayment. The Borrower may at any time pay,
without penalty or premium, all outstanding Swing Line Loans, or, in a minimum
amount of $100,000 and increments of $50,000 in excess thereof, any portion of
the outstanding Swing Line Loans, with notice to the Agent and the Swing Line
Lender by 11:00 a.m. (Chicago time) on the date of repayment. The Borrower may
from time to time pay, subject to the payment of any funding indemnification
amounts required by Section 3.4 but without penalty or premium, all outstanding
Eurodollar Advances, or, in a minimum aggregate amount of $1,000,000 or any
integral multiple of $100,000 in excess thereof, any portion of the outstanding
Eurodollar Advances upon three Business Days’ prior notice to the Agent.

(b) Mandatory Prepayments/Mandatory Reduction of Revolving Credit Commitments.

The Borrower shall make mandatory prepayments of the Revolving Credit Loans in
amounts equal to the following:

(i) promptly upon the receipt thereof by Parent or any of its Subsidiaries, 100%
of the aggregate Net Available Proceeds realized upon any Asset Disposition
permitted by the terms of this Agreement but only if such proceeds exceed
$15,000,000 in the aggregate in any fiscal year (and then only to the extent of
such excess, with any such amounts to be payable on the last day of each fiscal
quarter of Parent, as applicable); provided, that in any event, the Borrower
shall not be required to make any such prepayment at the end of any of the first
three fiscal quarters of each fiscal year of Parent unless the aggregate of such
excess Net Available Proceeds which has not previously been prepaid by the
Borrower in such fiscal year is greater than or equal to $250,000; and

 

22



--------------------------------------------------------------------------------

(ii) promptly, at any time that the Aggregate Outstanding Credit Exposure
exceeds the Aggregate Revolving Credit Commitments, the amount of such excess.

The Aggregate Revolving Credit Commitments shall be permanently reduced by the
amount of any such required prepayment amount regardless of whether the
aggregate principal amount of the Revolving Credit Loans outstanding is less
than such required prepayment amount; provided, that no reduction of the
Aggregate Revolving Credit Commitment shall result from any prepayment arising
from the sale of the income stream and other rights related to Midas Europe. In
addition, on the Subordinated Indebtedness Trigger Date, if the Aggregate
Revolving Credit Commitment is greater than $95,000,000, such Aggregate
Revolving Credit Commitment shall be permanently reduced by the lesser of
(i) $30,000,000 and (ii) the amount required to reduce the Aggregate Revolving
Credit Commitment to $95,000,000.

(c) Application of Mandatory Prepayments. Any prepayment of the Revolving Credit
Loans and reduction of the Revolving Credit Commitments pursuant to
Section 2.8(b) or otherwise shall be allocated ratably among the Lenders based
on their Revolving Credit Commitments.

2.9. Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto from time to time. The Borrower
shall give the Agent irrevocable notice (a “Borrowing Notice”) not later than
11:00 a.m. (Chicago time) on the Borrowing Date of each Floating Rate Advance
(other than a Swing Line Loan) and three Business Days before the Borrowing Date
for each Eurodollar Advance, specifying:

(a) the Borrowing Date, which shall be a Business Day, of such Advance,

(b) the aggregate amount of such Advance,

(c) the Type of Advance selected, and

(d) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.

If no election as to the Type of Advance is specified, then the requested
Advance shall be a Floating Rate Advance. If no Interest Period is specified
with respect to any requested Eurodollar Advance, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
after receipt by the Agent of a request for an Advance, the Agent shall notify
each Lender by fax, or other similar form of transmission, of such request. Not
later than 2 p.m. (Chicago time) on each Borrowing Date, each Lender shall make
available its Loan or Loans in funds immediately available in Chicago to the
Agent at its address specified pursuant to Article XIII. The Agent will make the
funds so received from the Lenders available to the Borrower in accordance with
directions received from the Borrower.

2.10. Conversion and Continuation of Outstanding Advances. Floating Rate
Advances (other than Swing Line Loans) shall continue as Floating Rate Advances
unless and until such Floating Rate Advances are converted into Eurodollar
Advances pursuant to this Section 2.10 or are repaid in accordance with
Section 2.8. Each Eurodollar Advance shall continue as a Eurodollar Advance
until the end of the then applicable Interest Period therefor, at which time

 

23



--------------------------------------------------------------------------------

such Eurodollar Advance shall be automatically converted into a Floating Rate
Advance unless (x) such Eurodollar Advance is or was repaid in accordance with
Section 2.8 or (y) the Borrower shall have given the Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurodollar Advance continue as a Eurodollar Advance
for the same or another Interest Period. Subject to the terms of Section 2.7,
the Borrower may elect from time to time to convert all or any part of a
Floating Rate Advance (other than a Swing Line Loan) into a Eurodollar Advance.
The Borrower shall give the Agent irrevocable notice (a “Conversion/Continuation
Notice”) of each conversion of a Floating Rate Advance into a Eurodollar Advance
or continuation of a Eurodollar Advance not later than 12:00 p.m. (Chicago time)
at least three Business Days prior to the date of the requested conversion or
continuation, specifying:

(a) the requested date, which shall be a Business Day, of such conversion or
continuation,

(b) the aggregate amount and Type of the Advance which is to be converted or
continued, and

(c) the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

2.11. Changes in Interest Rate, etc. Each Floating Rate Advance (other than a
Swing Line Loan) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurodollar Advance into a Floating Rate Advance
pursuant to Section 2.10, to but excluding the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.10 hereof, at a rate per annum
equal to the Floating Rate for such day. Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made to but excluding the date it is
paid, at a rate per annum equal to the Floating Rate for such day. Changes in
the rate of interest on that portion of any Advance maintained as a Floating
Rate Advance will take effect simultaneously with each change in the Alternate
Base Rate. Each Eurodollar Advance shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Agent as applicable to such Eurodollar
Advance based upon the Borrower’s selections under Sections 2.9 and 2.10 and
otherwise in accordance with the terms hereof. No Interest Period may end after
the Facility Termination Date. The Borrower shall select Interest Periods so
that it is not necessary to repay any portion of a Eurodollar Advance prior to
the last day of the applicable Interest Period in order to make a mandatory
repayment required pursuant to Section 2.2.

2.12. Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.9 or 2.10, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by written notice
to the Borrower (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 8.2 requiring unanimous consent
of the Lenders to changes in interest rates), declare that no Advance may be
made as, converted into or continued as a Eurodollar Advance. During the
continuance of a Default, the Required Lenders may, at their option, by written
notice to the

 

24



--------------------------------------------------------------------------------

Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (a) each Eurodollar Advance
shall bear interest for the remainder of the applicable Interest Period at the
rate otherwise applicable to such Interest Period plus 2% per annum, (b) each
Floating Rate Advance shall bear interest at a rate per annum equal to the
Floating Rate in effect from time to time plus 2% per annum and (c) the LC Fee
shall be increased by 2% per annum; provided, that during the continuance of a
Default under Section 7.6 or 7.7, the interest rates set forth in clauses
(a) and (b) above and the increase in the LC Fee set forth in clause (c) above
shall be applicable to all Credit Extensions without any election or action on
the part of the Agent or any Lender.

2.13. Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Agent at the Agent’s address specified pursuant to Article XIII, or at
any other Lending Installation of the Agent specified in writing by the Agent to
the Borrower, by noon (local time) on the date when due and shall (except
(i) with respect to repayments of Swing Line Loans, (ii) in the case of
Reimbursement Obligations for which the LC Issuer has not been fully indemnified
by the Lenders, or (iii) as otherwise specifically required hereunder) be
applied ratably by the Agent among the Lenders. Each payment delivered to the
Agent for the account of any Lender shall be delivered promptly by the Agent to
such Lender in the same type of funds that the Agent received at its address
specified pursuant to Article XIII or at any Lending Installation specified in a
written notice received by the Agent from such Lender. The Agent is authorized
to charge the account of the Borrower maintained with JPMorgan Chase Bank for
each payment of principal, interest, Reimbursement Obligations and fees as it
becomes due hereunder; provided, that so long as no Default shall have occurred
and be continuing, (a) the Agent shall only charge such account as shall have
been designated by the Borrower and (b) the Agent shall provide the Borrower
with prior notice of the amount and nature of such charges. Each reference to
the Agent in this Section 2.13 shall also be deemed to refer, and shall apply
equally, to the LC Issuer, in the case of payments required to be made by the
Borrower to the LC Issuer pursuant to Section 2.20.6.

2.14. Noteless Agreement; Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Revolving Credit Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

(b) The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
with respect thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder,
(iii) the original stated amount of each Facility LC and the amount of LC
Obligations outstanding at any time, and (iv) the amount of any sum received by
the Agent hereunder from the Borrower and each Lender’s share thereof.

 

25



--------------------------------------------------------------------------------

(c) The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, that the failure of the Agent or any
Lender to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Obligations in accordance
with their terms.

(d) Any Lender may request that its Revolving Credit Loans be evidenced by a
promissory note in substantially the form of Exhibit A (a “Revolving Credit
Note”) (or, in the case of the Swing Line Lender, promissory notes representing
its Revolving Credit Loans and Swing Line Loans, with appropriate changes for
notes evidencing Swing Line Loans). In such event, the Borrower shall prepare,
execute and deliver to such Lender such Revolving Credit Note payable to the
order of such Lender. Thereafter, the Loans evidenced by such Revolving Credit
Note and interest thereon shall at all times be represented by one or more
Revolving Credit Notes payable to the order of the payee named therein, except
to the extent that any such Lender subsequently returns any such Revolving
Credit Note for cancellation and requests that such Loans once again be
evidenced as described in paragraphs (a) and (b) above.

2.15. Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. The Borrower agrees to deliver promptly to
the Agent a written confirmation of each telephonic notice, signed by an
Authorized Officer. If the written confirmation differs in any material respect
from the action taken by the Agent and the Lenders, the records of the Agent and
the Lenders shall govern absent manifest error.

2.16. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the date hereof, and at maturity. Interest
accrued on each Eurodollar Advance shall be payable on the last day of its
applicable Interest Period, on any date on which the Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each Eurodollar Advance having an Interest Period longer than three months
shall also be payable on the last day of each three-month interval during such
Interest Period. Interest on all Credit Extensions and fees shall be calculated
for actual days elapsed on the basis of a 360-day year (or a year of 365/366
days when interest is computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate). Interest shall be
payable for the day an Advance is made but not for the day of any payment on the
amount paid if payment is received prior to noon (local time) at the place of
payment. If any payment of principal of or interest on an Advance shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.

2.17. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of

 

26



--------------------------------------------------------------------------------

each Aggregate Revolving Credit Commitment reduction notice, Borrowing Notice,
Swing Line Borrowing Notice, Conversion/Continuation Notice, and repayment
notice received by it hereunder. Promptly after notice from the LC Issuer, the
Agent will notify each Lender of the contents of each request for issuance of a
Facility LC hereunder. The Agent will notify each Lender of the interest rate
applicable to each Eurodollar Advance promptly upon determination of such
interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate.

2.18. Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Revolving Credit
Notes issued hereunder shall be deemed held by each Lender or the LC Issuer, as
the case may be, for the benefit of any such Lending Installation. Each Lender
and the LC Issuer may, by written notice to the Agent and the Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.

2.19. Non-Receipt of Funds by the Agent. Unless the Borrower or a Lender, as the
case may be, notifies the Agent prior to the date on which it is scheduled to
make payment to the Agent of (a) in the case of a Lender, the proceeds of a Loan
or (b) in the case of the Borrower, a payment of principal, interest or fees to
the Agent for the account of the Lenders, that it does not intend to make such
payment, the Agent may assume that such payment has been made. The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to (x) in the case of payment by a Lender, the Federal Funds Effective
Rate for such day for the first three days and, thereafter, the interest rate
applicable to the relevant Loan or (y) in the case of payment by the Borrower,
the interest rate applicable to the relevant Loan.

2.20. Facility LCs.

2.20.1. Issuance. The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby letters of credit (each such letter of
credit, together with each Letter of Credit described on Schedule 2.20.1, a
“Facility LC”) and to renew, extend, increase, decrease or otherwise modify each
Facility LC (“Modify,” and each such action a “Modification”), from time to time
from and including the date of this Agreement and prior to the Facility
Termination Date upon the request of the Borrower and for the account of the
Borrower; provided, that immediately after each such Facility LC is issued or
Modified, (i) the aggregate amount of the outstanding LC Obligations shall not
exceed $15,000,000 and (ii) the Aggregate Outstanding Credit Exposure shall not
exceed the Revolving Credit Commitment. No Facility LC shall have an expiry date
later than the earlier of (x) the fifth Business Day prior to

 

27



--------------------------------------------------------------------------------

the Facility Termination Date and (y) one year after its issuance; provided,
that any Facility LC with a one-year term may provide for the renewal thereof
for additional one-year periods (which shall in no event extend beyond the date
referred to in clause (x) above). Upon the effectiveness of this Agreement, each
Existing Facility LC shall, without any further action by any party, be deemed
to have been issued as a Facility LC hereunder on the date of such effectiveness
and shall for all purposes hereof be treated as a Facility LC under this
Agreement.

2.20.2. Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.20, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.

2.20.3. Notice. Subject to Section 2.20.1, the Borrower shall give the LC Issuer
notice prior to 10:00 a.m. (Chicago time) at least five Business Days prior to
the proposed date of issuance or Modification of each Facility LC, specifying
the beneficiary, the proposed date of issuance (or Modification) and the expiry
date of such Facility LC, and describing the proposed terms of such Facility LC
and the nature of the transactions proposed to be supported thereby. Upon
receipt of such notice, the LC Issuer shall promptly notify the Agent, and the
Agent shall promptly notify each Lender, of the contents thereof and of the
amount of such Lender’s participation in such proposed Facility LC. The issuance
or Modification by the LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article IV (the satisfaction of which the LC
Issuer shall have no duty to ascertain), be subject to the conditions precedent
that (i) such Facility LC shall be satisfactory to the LC Issuer, (ii) the
Borrower shall have executed and delivered such application agreement and/or
such other instruments and agreements relating to such Facility LC as the LC
Issuer shall have reasonably requested (each, a “Facility LC Application”) and
(iii) no Lender is at such time a Defaulting Lender (unless in any such case the
LC Issuer has entered into reasonably satisfactory arrangements with the
Borrower or such Defaulting Lender to eliminate the LC Issuer’s risk with
respect to such Defaulting Lender). In the event of any conflict between the
terms of this Agreement and the terms of any Facility LC Application, the terms
of this Agreement shall control.

2.20.4. LC Fees. The Borrower shall pay to the Agent, for the account of the
Lenders ratably in accordance with their respective Pro Rata Shares, with
respect to each Facility LC, a letter of credit fee which shall accrue at the
same Applicable Fee Rate used to determine the interest rate applicable to
Eurodollar Loans on the average daily undrawn stated amount under such Facility
LC, such fee to be payable in arrears on each Payment Date (an “LC Fee”). The
Borrower shall also pay to the LC Issuer for its own account (x) at the time of
issuance of each Facility LC, a fronting fee at the rate of 0.125% per annum on
the average daily undrawn stated amount under such Facility LC, such fee to be
payable in arrears on each Payment Date, and (y) documentary and processing
charges in connection with the issuance or Modification of and draws under
Facility LCs in accordance with the LC Issuer’s standard schedule for such
charges as in effect from time to time.

2.20.5. Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer

 

28



--------------------------------------------------------------------------------

shall notify the Agent and the Agent shall promptly notify the Borrower and each
other Lender as to the amount to be paid by the LC Issuer as a result of such
demand and the proposed payment date (the “LC Payment Date”). The responsibility
of the LC Issuer to the Borrower and each Lender shall be only to determine that
the documents (including each demand for payment) delivered under each Facility
LC in connection with such presentment shall be in conformity in all material
respects with such Facility LC. The LC Issuer shall endeavor to exercise the
same care in the issuance and administration of the Facility LCs as it does with
respect to letters of credit in which no participations are granted, it being
understood that each Lender shall be unconditionally and irrevocably liable
without regard to the occurrence of any Default or any condition precedent
whatsoever, to reimburse the LC Issuer on demand for (i) such Lender’s Pro Rata
Share of the amount of each payment made by the LC Issuer under each Facility LC
to the extent such amount is not reimbursed by the Borrower pursuant to
Section 2.20.6 below, plus (ii) interest on the foregoing amount to be
reimbursed by such Lender, for each day from the date of the LC Issuer’s demand
for such reimbursement (or, if such demand is made after 11:00 a.m. (Chicago
time) on such date, from the next succeeding Business Day) to the date on which
such Lender pays the amount to be reimbursed by it, at a rate of interest per
annum equal to the Federal Funds Effective Rate for the first three days and,
thereafter, at a rate of interest equal to the rate applicable to Floating Rate
Advances.

2.20.6. Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided, that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused by (a) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (b) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. All such
amounts paid by the LC Issuer and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to Floating Rate Advances for such day if such day
falls on or before the applicable LC Payment Date and (y) the sum of 2% plus the
rate applicable to Floating Rate Advances for such day if such day falls after
such LC Payment Date. The LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Borrower
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by the LC Issuer, but only to the extent
such Lender has made payment to the LC Issuer in respect of such Facility LC
pursuant to Section 2.20.5. Subject to the terms and conditions of this
Agreement (including without limitation the submission of a Borrowing Notice in
compliance with Section 2.9 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.

2.20.7. Obligations Absolute. The Borrower’s obligations under this Section 2.20
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the

 

29



--------------------------------------------------------------------------------

LC Issuer and the Lenders that the LC Issuer and the Lenders shall not be
responsible for, and the Borrower’s Reimbursement Obligation in respect of any
Facility LC shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even if such documents
should in fact prove to be in any or all respects invalid, fraudulent or forged,
or any dispute between or among the Borrower, any of its Affiliates, the
beneficiary of any Facility LC or any financing institution or other party to
whom any Facility LC may be transferred or any claims or defenses whatsoever of
the Borrower or of any of its Affiliates against the beneficiary of any Facility
LC or any such transferee. The LC Issuer shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Facility LC. The
Borrower agrees that any action taken or omitted by the LC Issuer or any Lender
under or in connection with each Facility LC and the related drafts and
documents, if done without gross negligence or willful misconduct, shall be
binding upon the Borrower and shall not put the LC Issuer or any Lender under
any liability to the Borrower. Nothing in this Section 2.20.7 is intended to
limit the right of the Borrower to make a claim against the LC Issuer for
damages as contemplated by the proviso to the first sentence of Section 2.20.6.

2.20.8. Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the LC Issuer. The LC Issuer shall be
fully justified in failing or refusing to take any action under this Agreement
unless it shall first have received such advice or concurrence of the Required
Lenders as it reasonably deems appropriate or it shall first be indemnified to
its reasonable satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Notwithstanding any other provision of this Section 2.20, the
LC Issuer shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lenders and any future holders of a
participation in any Facility LC.

2.20.9. Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Lender, the LC
Issuer or the Agent may incur (or which may be claimed against such Lender, the
LC Issuer or the Agent by any Person whatsoever) by reason of or in connection
with the issuance, execution and delivery or transfer of or payment or failure
to pay under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which the LC Issuer may incur by reason of or in connection with
(a) the failure of any other Lender to fulfill or comply with its obligations to
the LC Issuer hereunder (but nothing herein contained shall affect any rights
the Borrower may have against any Defaulting Lender) or (b) by reason of or on
account of the LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a

 

30



--------------------------------------------------------------------------------

copy of a legal document, satisfactory to the LC Issuer, evidencing the
appointment of such successor Beneficiary; provided, that the Borrower shall not
be required to indemnify any Lender, the LC Issuer or the Agent for any claims,
damages, losses, liabilities, costs or expenses to the extent, but only to the
extent, caused by (x) the willful misconduct or gross negligence of the LC
Issuer or (y) the LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. Nothing in this Section 2.20.9 is intended to limit the
obligations of the Borrower under any other provision of this Agreement.

2.20.10. Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify the LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.20 or any
action taken or omitted by such indemnitees hereunder.

2.20.11. Facility LC Collateral Account. The Borrower agrees that it will, upon
the request of the Agent or the Required Lenders made at any time that a Default
has occurred as is continuing and until the final expiration date of any
Facility LC and thereafter as long as any amount is payable to the LC Issuer or
the Lenders in respect of any Facility LC, maintain a special collateral account
pursuant to arrangements satisfactory to the Agent (the “Facility LC Collateral
Account”) at the Agent’s office at the address specified pursuant to Article
XIII, in the name of the Borrower but under the sole dominion and control of the
Agent, for the benefit of the Lenders and in which the Borrower shall have no
interest other than as set forth in Section 8.1. The Borrower hereby pledges,
assigns and grants to the Agent, on behalf of and for the ratable benefit of the
Lenders and the LC Issuer, a security interest in all of the Borrower’s right,
title and interest in and to all funds which may from time to time be on deposit
in the Facility LC Collateral Account to secure the prompt and complete payment
and performance of the Obligations. The Agent will invest any funds on deposit
from time to time in the Facility LC Collateral Account in certificates of
deposit of JPMorgan Chase Bank having a maturity not exceeding 30 days. Nothing
in this Section 2.20.11 shall either obligate the Agent to require the Borrower
to deposit any funds in the Facility LC Collateral Account or limit the right of
the Agent to release any funds held in the Facility LC Collateral Account in
each case other than as required by Section 8.1.

2.20.12. Rights as a Lender. In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.

2.20.13. Applicability of ISP and UCP. Unless otherwise expressly agreed by the
LC Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an existing Letter of Credit), (a) the rules of the ISP
shall apply to each standby Letter of Credit, and (b) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial Letter of Credit.

 

31



--------------------------------------------------------------------------------

2.21. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving Credit
Commitment of such Defaulting Lender pursuant to Section 2.6;

(b) the Revolving Credit Commitment and Outstanding Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 8.2); provided, that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender;

(c) if any Swingline Exposure or LC Obligations of any Lender exist at the time
such Lender becomes a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Obligations shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Shares but only to the extent (x) the sum of all non-Defaulting
Lenders’ Outstanding Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Obligations does not exceed the total of all non-Defaulting
Lenders’ Revolving Credit Commitments and (y) the conditions set forth in
Section 4.2 are satisfied at such time;

(ii) to the extent that a portion of the Defaulting Lender’s Swingline Exposure
and LC Obligations cannot be reallocated due to the limitations set forth in
clause (i), Borrower shall within one Business Day following notice by the Agent
(x) first, prepay such Swingline Exposure (in the form of a Revolving Loan
Advance, if available) and (y) second, cash collateralize such Defaulting
Lender’s LC Obligations (in each case, after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.20.11 for so long as such LC Obligations are outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Obligations pursuant to Section 2.21(c)(ii), the Borrower shall not
be required to pay any fees pursuant to Section 2.20.4 with respect to such
Defaulting Lender’s LC Obligations that are cash collateralized during the
period in which they are cash collateralized;

(iv) if the LC Obligations of the non-Defaulting Lenders are reallocated
pursuant to Section 2.21(c), then the fees payable to the Lenders pursuant to
Section 2.6 and Section 2.20.4 shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares; or

(v) if any Defaulting Lender’s LC Obligations are neither cash collateralized
nor reallocated pursuant to Section 2.21(c), then, without prejudice to any
rights or

 

32



--------------------------------------------------------------------------------

remedies of the LC Issuer or any Lender hereunder, all fees that otherwise would
have been payable to such Defaulting Lender pursuant to Section 2.6 (solely with
respect to the portion of such Defaulting Lender’s Revolving Credit Commitment
that was utilized by such LC Obligations) and Section 2.20.4 with respect to
such Defaulting Lender’s LC Obligations shall be payable to the LC Issuer until
such LC Obligations are cash collateralized and/or reallocated;

(d) so long as any Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and the LC Issuer shall not be
required to issue, amend or increase any Facility LC, unless it is satisfied
that the related exposure will be 100% covered by the Revolving Credit
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with the procedures set forth in
Section 2.20.11, and participating interests in any such newly issued or
increased Facility LC or newly made Swing Line Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and
Defaulting Lenders shall not participate therein); and

(e) the foregoing shall not preclude the exercise by the Borrower of any other
remedies which may be available to it against a Defaulting Lender.

In the event that the Agent, the Borrower, the LC Issuer and the Swing Line
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swingline Exposure
and LC Obligations of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Revolving Credit Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than the Swing
Line Loans) as the Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Pro Rata Share.

ARTICLE III

YIELD PROTECTION; TAXES

3.1. Yield Protection. If, on or after the date of this Agreement, the adoption
of any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or the LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

(a) subjects any Lender or any applicable Lending Installation or the LC Issuer
to any Taxes, or changes the basis of taxation of payments (other than with
respect to Excluded Taxes) to any Lender or the LC Issuer in respect of its
Eurodollar Loans, Facility LCs or participations therein, or

(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the

 

33



--------------------------------------------------------------------------------

account of, or credit extended by, any Lender or any applicable Lending
Installation or the LC Issuer (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or

(c) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation or the LC Issuer of making,
funding or maintaining its Eurodollar Loans, or of issuing or participating in
Facility LCs, or reduces any amount receivable by any Lender or any applicable
Lending Installation or the LC Issuer in connection with its Eurodollar Loans,
Facility LCs or participations therein, or requires any Lender or any applicable
Lending Installation or the LC Issuer to make any payment calculated by
reference to the amount of Eurodollar Loans, Facility LCs or participations
therein held or interest or LC Fees received by it, by an amount deemed material
by such Lender, or the LC Issuer as the case may be,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making
or maintaining its Eurodollar Loans or Revolving Credit Commitment or of issuing
or participating in Facility LCs or to reduce the return received by such Lender
or applicable Lending Installation or the LC Issuer, as the case may be, in
connection with such Eurodollar Loans, Revolving Credit Commitment, Facility LCs
or participations therein, then, within 15 days of demand by such Lender or the
LC Issuer, as the case may be, the Borrower shall pay such Lender or the LC
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the LC Issuer, as the case may be, for such increased cost or
reduction in amount received.

3.2. Changes in Capital Adequacy Regulations. If a Lender or the LC Issuer
determines the amount of capital required or expected to be maintained by such
Lender or the LC Issuer, any Lending Installation of such Lender or the LC
Issuer, or any corporation controlling such Lender or the LC Issuer is increased
as a result of a Change, then, within 15 days of demand by such Lender or the LC
Issuer, the Borrower shall pay such Lender or the LC Issuer the amount necessary
to compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender or the LC Issuer determines is attributable
to this Agreement, its Outstanding Credit Exposure, its commitment to make Swing
Line Loans, or its commitment to make Revolving Credit Loans and issue or
participate in Facility LCs, as the case may be, hereunder (after taking into
account such Lender’s or the LC Issuer’s policies as to capital adequacy).
“Change” means (a) any change after the date of this Agreement in the Risk-Based
Capital Guidelines or (b) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender or the LC Issuer or any Lending Installation or
any corporation controlling any Lender or the LC Issuer. “Risk-Based Capital
Guidelines” means (i) the risk-based capital guidelines in effect in the United
States on the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basle Committee on
Banking Regulation and Supervisory Practices Entitled “International Convergence
of Capital Measurements and Capital Standards,” including transition rules, and
any amendments to such regulations adopted prior to the date of this Agreement.

 

34



--------------------------------------------------------------------------------

3.3. Availability of Types of Advances. If (a) any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or (b) if the Required Lenders determine that
(i) deposits of a type and maturity appropriate to match fund Eurodollar
Advances are not available or (ii) the interest rate applicable to Eurodollar
Advances does not accurately reflect the cost of making or maintaining
Eurodollar Advances, then the Agent shall suspend the availability of Eurodollar
Advances and require any affected Eurodollar Advances to be repaid or converted
to Floating Rate Advances, subject to the payment of any funding indemnification
amounts required by Section 3.4.

3.4. Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made on the date specified by the Borrower for any reason other than default by
the Lenders, the Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost in liquidating or employing deposits acquired to fund or maintain such
Eurodollar Advance.

3.5. Taxes.

(a) All payments by the Borrower to or for the account of any Lender, the LC
Issuer or the Agent hereunder or under any Revolving Credit Note or Facility LC
Application shall be made free and clear of and without deduction for any and
all Taxes. If the Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any Lender, the LC Issuer or the
Agent, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.5) such Lender, the LC Issuer or the Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant authority
in accordance with applicable law and (iv) the Borrower shall furnish to the
Agent the original copy of a receipt evidencing payment thereof within 30 days
after such payment is made.

(b) In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Revolving Credit
Note or Facility LC Application or from the execution or delivery of, or
otherwise with respect to, this Agreement or any Revolving Credit Note or
Facility LC Application (“Other Taxes”).

(c) The Borrower hereby agrees to indemnify the Agent, the LC Issuer and each
Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Agent or such Lender as a result of its Revolving
Credit Commitment, any Loans made by it hereunder, or otherwise in connection
with its participation in this Agreement and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto. Payments due
under this indemnification shall be made within 30 days of the date the Agent,
the LC Issuer or such Lender makes demand therefor pursuant to Section 3.6.

 

35



--------------------------------------------------------------------------------

(d) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten Business Days after the date of this Agreement, (i) deliver to the
Agent two duly completed copies of United States Internal Revenue Service Form
W-8BEN or W-8ECI, certifying in either case that such Lender is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, and (ii) deliver to each of the Borrower and
the Agent a United States Internal Revenue Form W-8 or W-9, as the case may be,
and certify that it is entitled to an exemption from United States backup
withholding tax. Each Non-U.S. Lender further undertakes to deliver to each of
the Borrower and the Agent (x) renewals or additional copies of such form (or
any successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Agent. All forms
or amendments described in the preceding sentence shall certify that such Lender
is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrower and the Agent that it is not
capable of receiving payments without any deduction or withholding of United
States federal income tax.

(e) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (d), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (d), above, the Borrower shall take such
steps as such Non-U.S. Lender shall reasonably request to assist such Non-U.S.
Lender to recover such Taxes.

(f) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments under this Agreement or any Revolving Credit Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

(g) If the U.S. Internal Revenue Service or any other governmental authority of
the United States or any other country or any political subdivision thereof
asserts a claim

 

36



--------------------------------------------------------------------------------

that the Agent did not properly withhold tax from amounts paid to or for the
account of any Lender (because the appropriate form was not delivered or
properly completed, because such Lender failed to notify the Agent of a change
in circumstances which rendered its exemption from withholding ineffective, or
for any other reason), such Lender shall indemnify the Agent fully for all
amounts paid, directly or indirectly, by the Agent as tax, withholding therefor,
or otherwise, including penalties and interest, and including taxes imposed by
any jurisdiction on amounts payable to the Agent under this subsection, together
with all costs and expenses related thereto (including attorneys fees and time
charges of attorneys for the Agent, which attorneys may be employees of the
Agent). The obligations of the Lenders under this Section 3.5(g) shall survive
the payment of the Obligations and termination of this Agreement.

3.6. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurodollar Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender. Each Lender shall
deliver a written statement of such Lender to the Borrower (with a copy to the
Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such
written statement shall set forth in reasonable detail the calculations upon
which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error. Determination of
amounts payable under such Sections in connection with a Eurodollar Loan shall
be calculated as though each Lender funded its Eurodollar Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate applicable to such Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Borrower of such written statement. The obligations
of the Borrower and the Lenders under Sections 3.1, 3.2, 3.4 and 3.5 shall
survive payment of the Obligations and termination of this Agreement.

3.7. Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.1 hereof, (ii) the Borrower is required to pay any additional amount
to any Lender or any governmental authority for the account of any Lender
pursuant to Section 3.2 or 3.5 hereof, (iii) any Lender becomes a Defaulting
Lender or (iv) any Lender shall fail to consent to a departure or waiver of any
provision of the Loan Documents or fail to agree to any amendment thereto, which
waiver, consent or amendment requires the consent of all Lenders or of all
Lenders directly affected thereby and has been consented to by the Required
Lenders then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Sections 12.1 and 12.3 hereof), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(A) the Borrower shall have received the prior written consent of the Agent,
(B) such Lender shall, concurrently with the assignment, be receiving or have
received payment of an amount equal to the outstanding principal of its
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts); provided however, that in the case

 

37



--------------------------------------------------------------------------------

of the Borrower’s replacement of a Defaulting Lender for failure to fund
Advances hereunder, the assignee or the Borrower, as the case may be, shall hold
back from such amounts payable to such Lender and pay directly to the Agent, any
payments due to the Agent or the non-Defaulting Lenders by the Defaulting Lender
under this Agreement, (C) in the case of any such assignment resulting from a
claim for compensation under Section 3.1 hereof or payments required to be made
pursuant to Section 3.2 or 3.5 hereof, such assignment will result in a
reduction in such compensation or payments, and (D) in the case of clause
(iv) above, the applicable Assignee shall have agreed to the applicable
departure, waiver or amendment of the Loan Documents. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Effectiveness of Agreement. This Agreement shall be effective on the date
(the “Restatement Date”) on which Agent shall have received each of the
following:

(a) The Agent (or its counsel) shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

(b) Copies of the articles or certificate of incorporation or formation, as
applicable, of each Loan Party, together with all amendments, and a certificate
of good standing, each certified by the appropriate governmental officer in its
jurisdiction of incorporation or formation, as applicable, as well as any other
information required by Section 326 of the USA PATRIOT ACT or necessary for the
Agent or any Lender to verify the identity of a such Loan Party as required by
Section 326 of the USA PATRIOT Act.

(c) Copies, certified by the Secretary or Assistant Secretary of each Loan
Party, of its by-laws or operating or other management agreement, as applicable,
and of its Board of Directors’ resolutions or member or board of managers’
resolutions, as applicable and of resolutions or actions of any other body
authorizing the execution of the Loan Documents to which such Loan Party is a
party.

(d) An incumbency certificate, executed by the Secretary or Assistant Secretary
of each Loan Party, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers of such Loan Party
authorized to sign the Loan Documents to which such Loan Party is a party, upon
which certificate the Agent and the Lenders shall be entitled to rely until
informed of any change in writing by such Loan Party.

(e) A certificate, dated the Restatement Date and signed by an Authorized
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.2.

 

38



--------------------------------------------------------------------------------

(f) Written opinions of counsel to the Loan Parties, addressed to the Lenders,
in form and substance acceptable to the Agent.

(g) Any Revolving Credit Notes requested by a Lender pursuant to Section 2.14
payable to the order of each such requesting Lender.

(h) Written money transfer instructions, in substantially the form of Exhibit D,
addressed to the Agent and signed by an Authorized Officer, together with such
other related money transfer authorizations as the Agent may have reasonably
requested.

(i) The Guaranty, executed by the Guarantors.

(j) The financial statements and projections described in Section 5.4.

(k) A departing lender consent from each departing lender in form satisfactory
to the Agent.

(l) All principal, interest, fees and other amounts owing under the Existing
Credit Agreement shall have been (or shall substantially contemporaneously be)
repaid in full (it being understood that such amounts may be repaid out of the
proceeds of the Loans hereunder and that the Existing Lenders waive any prior
notice of prepayment of such amounts which would otherwise be required pursuant
to the terms of the Existing Credit Agreement).

(m) All fees and other amounts due and payable on or prior to the Restatement
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

(n) All governmental and third party approvals necessary or, in the discretion
of the Agent, advisable in connection with the transactions contemplated hereby
and the continuing operations of the Borrower and its Subsidiaries shall have
been obtained and be in full force and effect.

(o) Such other documents as any Lender may have reasonably requested.

4.2. Each Credit Extension. Neither the Lenders (except as otherwise set forth
in Section 2.5.4 with respect to Revolving Credit Loans for the purpose of
repaying Swing Line Loans) nor the LC Issuer shall be required to make any
Credit Extension unless on the applicable Credit Extension Date:

(a) There exists no Default or Unmatured Default.

(b) The representations and warranties contained in Article V are true and
correct in all material respects as of such Credit Extension Date except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date.

 

39



--------------------------------------------------------------------------------

(c) Each Borrowing Notice, Swing Line Borrowing Notice or request for issuance
of a Facility LC, as the case may be, with respect to each such Credit Extension
shall constitute a representation and warranty by the Borrower that the
conditions contained in Sections 4.2(a) and (b) have been satisfied.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1. Existence and Standing. Each of Parent and each of its Subsidiaries is a
corporation or limited liability company duly and properly incorporated or
organized, as the case may be, validly existing and (to the extent such concept
applies to such entity) in good standing under the laws of its jurisdiction of
incorporation or organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted.

5.2. Authorization and Validity. Each Loan Party has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by each Loan
Party of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate or similar
proceedings, and the Loan Documents to which such Loan Party is a party
constitute legal, valid and binding obligations of such Loan Party enforceable
against such Loan Party in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

5.3. No Conflict; Government Consent. Neither the execution and delivery by any
Loan Party of the Loan Documents to which it is a party, nor the consummation of
the transactions therein contemplated, nor compliance with the provisions
thereof will violate (a) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on Parent or any of its Subsidiaries, or
(b) such Loan Party’s or any of its Subsidiary’s articles or certificate of
incorporation, articles or certificate of organization, by-laws, or operating or
other management agreement, as the case may be, or (c) the provisions of any
indenture, instrument or agreement to which any Loan Party or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of
Parent or any of its Subsidiaries pursuant to the terms of any such indenture,
instrument or agreement. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by Parent or
any of its Subsidiaries, is required to be obtained by Parent or any of its
Subsidiaries in connection with the execution and delivery of the Loan
Documents, the borrowings under this Agreement, the payment and performance by
any Loan Party of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.

 

40



--------------------------------------------------------------------------------

5.4. Financial Statements.

(a) The Borrower has heretofore furnished to the Lenders (i) the audited
consolidated financial statements of Parent and its Subsidiaries as of and for
the fiscal years ended December 29, 2007 and January 3, 2009, reported on by
Borrower’s independent certified public accountants, and (ii) the unaudited
consolidated financial statements of Parent and the Subsidiaries for the nine
month period ended as of October 3, 2009, certified by its chief financial
officer. Such financial statements present fairly the consolidated financial
condition and operations of the Parent and its Subsidiaries as of such dates and
for such periods in accordance with GAAP, subject to year-end audit adjustments
and the absence of footnotes in the case of the statements referred to in clause
(ii) above.

(b) The consolidated financial projections of Parent and its Subsidiaries for
the five year period commencing January 4, 2009 delivered to Agent and Lenders
on or prior to the Restatement Date (i) were prepared by Borrower in good faith
and (ii) were prepared in accordance with assumptions for which Borrower has a
reasonable basis.

5.5. Material Adverse Change. Since January 4, 2009 there has been no
development, event or circumstance which could reasonably be expected to have a
Material Adverse Effect.

5.6. Taxes. Parent and its Subsidiaries have filed all United States federal tax
returns and all other tax returns which are required to be filed and have paid
all taxes due pursuant to said returns or pursuant to any assessment received by
Parent or any of its Subsidiaries, except such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided in
accordance with GAAP and as to which no Lien exists. The United States income
tax returns of Parent and its Subsidiaries have been audited by the Internal
Revenue Service through the fiscal year ended December 31, 2005. No tax liens
have been filed and no claims are being asserted with respect to any such taxes.
The charges, accruals and reserves on the books of Parent and its Subsidiaries
in respect of any taxes or other governmental charges are adequate.

5.7. Litigation and Contingent Obligations. Except as set forth on Schedule 5.7,
there is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting Parent or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect or which seeks to prevent, enjoin or
delay the making of any Credit Extensions. Other than any liability incident to
any litigation, arbitration or proceeding which could not reasonably be expected
to have a Material Adverse Effect, neither Parent nor any of its Subsidiaries
has any material contingent obligations not provided for or disclosed in the
financial statements referred to in Section 5.4.

5.8. Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries of
Parent as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by Parent or other Subsidiaries. All of
the issued and outstanding shares of capital stock or other ownership interests
of such Subsidiaries have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable.

 

41



--------------------------------------------------------------------------------

5.9. ERISA. Each of Parent and each other member of the Controlled Group has
satisfied the minimum funding standards of ERISA and the Code, as applicable,
with respect to each Single Employer Plan to which it is obligated to
contribute. The Unfunded Liabilities of all Single Employer Plans do not in the
aggregate exceed an amount which could reasonably be expected to have a Material
Adverse Effect. Neither Parent nor any other member of the Controlled Group has
incurred, or is reasonably expected to incur, any withdrawal liability to
Multiemployer Plans in excess of $1,000,000 in the aggregate. Each Plan complies
in all material respects with all applicable requirements of law and
regulations, no Reportable Event has occurred with respect to any Plan, neither
Parent nor any other member of the Controlled Group has withdrawn from any Plan
or initiated steps to do so, and no steps have been taken to reorganize or
terminate any Plan.

5.10. Accuracy of Information. No information, exhibit or report furnished by
Parent or any of its Subsidiaries to the Agent or to any Lender in connection
with the negotiation of, or compliance with, the Loan Documents contained any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statements contained therein not misleading when taken as
a whole.

5.11. Regulation U. None of the Loan Parties is or will be engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulations T, U or X of the Board of Governors of
the Federal Reserve System), and no proceeds of any Advance (or other Credit
Extension hereunder) will be used to purchase or carry any margin stock to
extend credit to others for the purpose of purchasing or carrying any margin
stock.

5.12. Material Agreements. Neither Parent nor any Subsidiary is a party to any
agreement or instrument or subject to any charter or other corporate restriction
which could reasonably be expected to have a Material Adverse Effect. Neither
Parent nor any Subsidiary is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in
(a) any agreement to which it is a party, which default could reasonably be
expected to have a Material Adverse Effect or (b) any agreement or instrument
evidencing or governing Indebtedness.

5.13. Compliance With Laws. Parent and its Subsidiaries have complied with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.

5.14. Ownership of Properties. Except as set forth on Schedule 5.14, on the date
of this Agreement, Parent and its Subsidiaries will have good title, free of all
Liens other than those permitted by Section 6.15, to all of the Property and
assets reflected in Parent’s most recent consolidated financial statements
provided to the Agent as owned by Parent and its Subsidiaries.

5.15. Plan Assets; Prohibited Transactions. Neither Parent nor any Subsidiary is
an entity deemed to hold “plan assets” within the meaning of 29 C.F.R. §
2510.3-101 of an

 

42



--------------------------------------------------------------------------------

employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Credit Extensions
hereunder gives rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.

5.16. Environmental Matters. In the ordinary course of its business, the
officers of Parent and its Subsidiaries consider the effect of Environmental
Laws on the business of Parent and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to Parent and its
Subsidiaries due to Environmental Laws. On the basis of this consideration,
Parent and its Subsidiaries have concluded that Environmental Laws cannot
reasonably be expected to have a Material Adverse Effect. Neither Parent nor any
Subsidiary has received any notice to the effect that its operations are not in
material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal, state or provincial investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which non-compliance
or remedial action could reasonably be expected to have a Material Adverse
Effect.

5.17. Investment Company Act. Neither Parent nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.18. No Default. No Default or Unmatured Default exists or would result from
the incurrence by any Loan Party of any Indebtedness hereunder or under any
other Loan Document.

5.19. Insurance. Schedule 5.19 contains a complete and accurate summary of the
property and casualty insurance program carried by the Parent and its
Subsidiaries, including the insurer’s or insurers’ name(s), policy number(s),
expiration date(s), amount(s) of coverage, type(s) of coverage, exclusion(s),
and deductibles (and similar information relating to any self-insurance program
that is in effect, together with a description of any reserves maintained in
connection therewith).

5.20. Solvency. Immediately after the consummation of the transactions to occur
on the date hereof and immediately following the making of each Loan, if any,
made on the date hereof and after giving effect to the application of the
proceeds of such Loans, (a) the fair value of the assets of each of the Borrower
and the Borrower and its Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of each of the Borrower and the Borrower and its Subsidiaries on a
consolidated basis, respectively; (b) the present fair saleable value of the
Property of each of the Borrower and the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of each of the Borrower and the Borrower and its
Subsidiaries on a consolidated basis (respectively) on their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) each of the Borrower and the
Borrower and its Subsidiaries on a consolidated basis will be able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) each of the Borrower and the
Borrower and its Subsidiaries on a consolidated basis will not have unreasonably
small capital with which to conduct the businesses in which they are engaged as
such businesses are now conducted and are proposed to be conducted after the
date hereof.

 

43



--------------------------------------------------------------------------------

5.21. Intellectual Property. Each of the Parent and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Parent and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1. Financial Reporting. Parent will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with GAAP, and furnish to the Lenders:

(a) Within 90 days after the close of each of its fiscal years, an unqualified
audit report certified by independent certified public accountants acceptable to
the Lenders, prepared in accordance with GAAP on a consolidated basis for itself
and its Subsidiaries, including balance sheets as of the end of such period,
related profit and loss statements and a statement of shareholders’ equity, and
a statement of cash flows, accompanied by (i) any management letter prepared by
said accountants and (ii) a report of management on Parent’s internal control
over financial reporting pursuant to Item 308(a) of Regulation S-K promulgated
under the Exchange Act and an independent assessment by said accountants as to
the effectiveness of Parent’s internal control over financial reporting.

(b) Within 45 days after the close of the first three quarterly periods of each
of its fiscal years, for itself and its Subsidiaries, consolidated unaudited
balance sheets as at the close of each such period and consolidated profit and
loss statements and a statement of shareholders’ equity and a statement of cash
flows for the period from the beginning of such fiscal year to the end of such
quarter, all certified by an Authorized Officer of Parent.

(c) As soon as available, but in any event before January 15th of each fiscal
year of Parent, a copy of the plan and forecast (including a projected
consolidated balance sheet, income statement and funds flow statement) of Parent
for such fiscal year.

(d) Together with the financial statements required under Sections 6.1(a) and
(b), a compliance certificate in substantially the form of Exhibit B signed by
an Authorized Officer of Parent showing the calculations necessary to determine
compliance with this Agreement and stating that no Default or Unmatured Default
exists, or if any Default or Unmatured Default exists, stating the nature and
status thereof.

 

44



--------------------------------------------------------------------------------

(e) As soon as possible and in any event within 10 days after Parent or any of
its Subsidiaries knows that any Reportable Event has occurred with respect to
any Plan, a statement, signed by an Authorized Officer of Parent, describing
said Reportable Event and the action which Parent proposes to take with respect
thereto.

(f) As soon as possible and in any event within 10 days after receipt by Parent
or any of its Subsidiaries, a copy of (a) any notice or claim to the effect that
Parent or any of its Subsidiaries is or may be liable to any Person as a result
of the release by Parent, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state, provincial or local environmental,
health or safety law or regulation by Parent or any of its Subsidiaries, which,
in either case, could reasonably be expected to have a Material Adverse Effect.

(g) Promptly upon the furnishing thereof to the shareholders of Parent, an
electronic notice of the on-line availability of all financial statements,
reports and proxy statements so furnished.

(h) Promptly upon the filing thereof, an electronic notice of the on-line
availability of all registration statements and special reports on Form 8-K
which Parent or any of its Subsidiaries files with the Securities and Exchange
Commission.

(i) Such other information (including non-financial information) as the Agent or
any Lender may from time to time reasonably request.

If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by Parent or any of its
Subsidiaries with a government body on an earlier date, then the information
required hereunder shall be furnished to the Lenders at such earlier date.

6.2. Use of Proceeds. The Borrower will, and will cause each Subsidiary thereof
to, use the proceeds of the Credit Extensions for working capital and general
corporate purposes and the refinancing of existing Indebtedness as provided
herein. The Borrower will not, and will not permit any Subsidiary thereof to,
use any of the proceeds of the Advances to purchase or carry any “margin stock”
(as defined in Regulation U).

6.3. Notice of Default, etc. Parent will, and will cause each of its
Subsidiaries to, give prompt notice in writing to the Lenders of (i) the
occurrence of any Default or Unmatured Default and of any other development,
financial or otherwise, which could reasonably be expected to have a Material
Adverse Effect, (ii) the filing or commencement of any action, suit or
proceeding by or before any arbitrator or governmental authority against or, to
Borrower’s knowledge, affecting the Borrower or any Affiliate thereof that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect and (iii) the occurrence of any Internal Control Event or of any
auditor’s determination of the occurrence or existence of any Internal Control
Event (in connection with the preparation of its report under Section 6.1(a)).
Each notice delivered under this Section shall be accompanied by a statement of
an Authorized

 

45



--------------------------------------------------------------------------------

Officer of the Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

6.4. Conduct of Business. Parent will, and will cause each of its Subsidiaries
to, carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted. Parent will, and will cause each of its
Subsidiaries to do all things necessary to remain duly incorporated or
organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be; provided, that any Subsidiary of Parent (other than the Borrower)
may be dissolved in the event that the Borrower shall have determined that such
dissolution is in the best interests of Parent and its Subsidiaries, taken as a
whole.

6.5. Taxes. Parent will, and will cause each of its Subsidiaries to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments,
governmental charges and levies upon it or its income, profits or Property,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, and (b) the Borrower or such Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP.

6.6. Insurance. Parent will, and will cause each of its Subsidiaries to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts and covering such risks as is consistent with
sound business practice, and Parent will furnish to the Agent or any Lender upon
request full information as to the insurance carried.

6.7. Compliance with Laws; Remediation of Internal Control Event.

(a) Parent will, and will cause each of its Subsidiaries to, comply in all
material respects, with all material laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all material Environmental Laws.

(b) Upon the occurrence or existence of an Internal Control Event, Parent will
remediate or cause to be remediated such Internal Control Event, and test and
confirm such remediation, not later than the end of the time period required by
the relevant Securities Laws.

6.8. Maintenance of Properties. Parent will, and will cause each of its
Subsidiaries to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition and make all necessary
and proper repairs, renewals and replacements thereof so that its business may
be properly conducted at all times.

6.9. Books and Records; Inspection. Parent will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities. Parent will, and will cause each of its Subsidiaries
to, permit the Agent and the Lenders, by their respective representatives and
agents, to inspect any of the Property, books and financial records of Parent
and each of its

 

46



--------------------------------------------------------------------------------

Subsidiaries, to examine and make copies of the books of accounts and other
financial records of Parent and each of its Subsidiaries, and to discuss the
affairs, finances and accounts of Parent and each of its Subsidiaries with, and
to be advised as to the same by, their respective officers at such reasonable
times and intervals as the Agent or any Lender may designate (or, following the
occurrence and during the continuance of a Default, at any time or interval).

6.10. Dividends; Share Repurchases. Parent will not, nor will it permit any of
its Subsidiaries to, declare or pay any dividends or make any distributions on
its capital stock (other than dividends payable in its own capital stock) or
redeem, repurchase or otherwise acquire or retire any of its capital stock at
any time outstanding (or engage in any transaction which has a substantially
similar effect as the foregoing), except that (a) any Wholly-Owned Subsidiary
may declare and pay dividends or make distributions to the Borrower, (b) the
Borrower may pay dividends to Parent to permit Parent to pay its legal,
administrative and audit expenses and (c) Parent may repurchase its capital
stock or pay dividends in respect of its capital stock (and Borrower may pay
dividends to Parent to permit Parent to repurchase such capital stock or pay
such dividends), so long as on such date of determination (i) the Pro Forma
Leverage Ratio (as defined below) is less than or equal to 2.75 to 1.00 (or 3.00
to 1.00 at any time that the Subordinated Indebtedness Condition shall exist),
both prior to and after giving effect to such repurchase and/or payment of
dividends by Parent and (ii) no Default or Unmatured Default has occurred and is
continuing or would result therefrom.

For purposes of this Section 6.10, “Pro Forma Leverage Ratio” shall mean as of
any date of determination, the Leverage Ratio calculated pursuant to
Section 6.24.2, with the amounts set forth in clause (a) of such definition
measured as of the date of determination and the amount set forth in clause
(b) of such definition determined on a pro forma basis as of the last day of the
most recent fiscal quarter of Parent for which financial statements are
available and giving effect to the proposed repurchase and/or payment of
dividends by Parent.

6.11. Indebtedness. Parent will not, nor will it permit any of its Subsidiaries
to (x) create, incur or suffer to exist any Indebtedness, or (y) create or incur
any Personal Property Operating Lease Obligations, except:

(a) The Loans and the Reimbursement Obligations.

(b) Indebtedness existing on the date hereof and described in Schedule 6.11 and
refinancings thereof or amendments or modifications thereto which do not have
the effect of increasing the principal amount thereof or changing the
amortization thereof (other than to extend the same) and which are otherwise on
terms and conditions no less favorable to Parent, any Subsidiary, the Agent or
any Lender than the terms of the Indebtedness being refinanced, amended or
modified.

(c) Indebtedness arising under Rate Management Transactions related to the
Loans.

(d) Indebtedness comprising investments described in Section 6.14(b).

(e) Contingent Obligations permitted pursuant to Section 6.23.

 

47



--------------------------------------------------------------------------------

(f) Indebtedness incurred at the time of, or within 20 days after, the
acquisition of any fixed assets for the purpose of financing all or any part of
the acquisition cost thereof and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, in an aggregate principal amount not in excess of
$1,000,000 per fiscal year.

(g) Indebtedness of the Borrower to any Guarantor and of any Guarantor to the
Borrower or any other Guarantor.

(h) Unsecured senior Indebtedness incurred by the Borrower or any of its
Subsidiaries in an aggregate principal amount not to exceed $80,000,000 at any
time outstanding; provided, that any such Indebtedness may only be incurred so
long as (i) no Default or Unmatured Default exists or would result therefrom (as
determined on a pro forma basis as of the last date for which financial
statements have been delivered, giving effect to the incurrence of such
Indebtedness) and (ii) prior to the execution thereof, the loan documentation
evidencing such Indebtedness shall have been approved by Agent in its reasonable
discretion.

(i) Subordinated Indebtedness incurred by the Borrower or any of its
Subsidiaries; provided, that any such Indebtedness may only be incurred so long
as (i) no Default or Unmatured Default exists or would result therefrom (as
determined on a pro forma basis as of the last date for which financial
statements have been delivered, giving effect to the incurrence of such
Indebtedness), (ii) terms relating to the subordination of such Indebtedness
shall be reasonably satisfactory to the Required Lenders and (ii) prior to the
execution thereof, the loan documentation evidencing such Indebtedness shall
otherwise have been approved by Agent in its reasonable discretion.

(j) Additional Indebtedness and Personal Property Operating Lease Obligations
incurred by Parent or any of its Subsidiaries in an aggregate principal amount
not to exceed $5,000,000 in any fiscal year; provided, that Personal Property
Operating Lease Obligations incurred in any fiscal year shall not count towards
such $5,000,000 limitation unless the Personal Property Operating Lease
Obligations incurred in such fiscal year exceed the Personal Property Operating
Lease Obligations relating to Operating Leases terminated in such fiscal year,
and then only to the extent of such excess.

6.12. Merger. Parent will not, nor will it permit any of its Subsidiaries to,
merge or consolidate with or into any other Person; provided, that (i) any
Subsidiary may merge into the Borrower; and (ii) any such Subsidiary may merge
or consolidate with another Person in order to effect a Permitted Acquisition.

6.13. Sale of Assets. Parent will not, nor will it permit any of its
Subsidiaries to, lease, sell or otherwise dispose of its Property to any other
Person, except:

(a) Sales of inventory in the ordinary course of business.

(b) Sales of Investments in the ordinary course of business.

(c) Permitted Dispositions.

 

48



--------------------------------------------------------------------------------

(d) Leases, sales or other dispositions of its Property that, together with all
other Property of Parent and its Subsidiaries previously leased, sold or
disposed of (other than inventory and investments sold or otherwise disposed of
in the ordinary course of business) during the twelve-month period ending with
the month in which any such lease, sale or other disposition occurs, do not
constitute a Substantial Portion of the Property of Parent and its Subsidiaries.

6.14. Investments and Acquisitions. Parent will not, nor will it permit any of
its Subsidiaries to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, or to acquire (including pursuant
to any merger with any Person that was not a Subsidiary prior to such merger)
any capital stock or other equity securities (including any option, warrant or
other right to acquire any of the foregoing) or any other equity interest in any
other Person or otherwise acquire (in one transaction or a series of
transactions) any assets of any other Person constituting a business, division
or product line, except:

(a) Cash Equivalent Investments.

(b) Existing Investments in Subsidiaries and other Investments in existence on
the date hereof and described in Schedule 6.14 and, to the extent they consist
of loans to Subsidiaries that are not Guarantors hereunder, refinancings thereof
or amendments or modifications thereof which do not have the effect of
increasing the principal amount thereof or changing the amortization thereof
(other than to extend the same) and which are otherwise on terms and conditions
no less favorable to Parent or such Subsidiary, the Agent or any Lender than the
terms of the Investment being refinanced, amended or modified.

(c) Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers or in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business.

(d) Investments consisting of intercompany loans permitted under Section 6.11.

(e) advances made in connection with purchases of goods or services in the
ordinary course of business, including, without limitation, advances made by the
Borrower to Parent in the ordinary course of business in connection with the
payment of certain administrative expenses and related fees of Parent.

(f) Investments in the ordinary course of business arising from the conversion
of accounts receivable of franchisees into Indebtedness evidenced by promissory
notes.

(g) advances made in connection with the purchase of retail locations and any
real estate and equipment relating thereto.

(h) Permitted Acquisitions made by the Borrower or any Wholly-Owned Subsidiary,
so long as: (i) no Default or Unmatured Default shall have occurred and be

 

49



--------------------------------------------------------------------------------

continuing at the time of the consummation of the proposed Permitted Acquisition
or immediately after giving effect thereto; (ii) the Borrower shall have given
the Agent written notice of such proposed Permitted Acquisition on the earlier
of (x) the date on which the Permitted Acquisition is publicly announced and
(y) 10 Business Days prior to the consummation of such proposed Permitted
Acquisition (or such shorter period of time as may be reasonably acceptable to
the Agent), which notice shall be executed by an Authorized Officer of Borrower
and shall describe in reasonable detail the principal terms and conditions of
such Permitted Acquisition and shall be accompanied by calculations
demonstrating that, giving effect to such proposed Permitted Acquisition and any
Indebtedness incurred in connection therewith, the Borrower’s Leverage Ratio is
less than 2.75 to 1.00 (or 3.00 to 1.00 at any time that a Subordinated
Indebtedness Condition shall exist) (with such Leverage Ratio calculated on a
pro forma basis as if the applicable Permitted Acquisition shall have occurred
on the first day of the relevant testing period, with any determination of
Indebtedness and EBITDA of the target company (including any adjustments
thereto) to be subject to the approval of the Agent); and (iii) at the time of
any such Permitted Acquisition involving the creation or acquisition of a
domestic Subsidiary, or the acquisition of capital stock or other equity
interests of any Person, such Person, if a domestic Subsidiary, shall have
executed and delivered to the Agent a joinder to the Guaranty.

6.15. Liens. Parent will not, nor will it permit any of its Subsidiaries to,
create, incur, or suffer to exist any Lien in, of or on the Property of Parent
or any of its Subsidiaries, except (“Permitted Liens”):

(a) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

(b) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books.

(c) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

(d) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of Parent or its Subsidiaries.

(e) Liens existing on the date hereof and described in Schedule 6.15.

 

50



--------------------------------------------------------------------------------

(f) Any interest or title of the lessor in the property subject to any operating
Lease entered into by Parent or any Subsidiary in the ordinary course of
business.

(g) Liens or the interests of lessors under Capital Leases to the extent that
such Liens or interests secure Indebtedness permitted pursuant to
Section 6.11(f); provided, that (i) the Indebtedness secured thereby does not
exceed 100% of the cost of such real property, improvements or equipment at the
time of such acquisition (or completion of construction) and (ii) such Liens or
interests do not attach to any other property or assets of Parent or any
Subsidiary.

(h) Liens or deposits to secure performance of bids, tenders or leases incurred
in the ordinary course of business and not in connection with the borrowing of
money.

(i) Liens resulting from any judgment or award that is not a Default arising
under Section 7.9 hereof.

(j) Liens granted as security for surety or appeal bonds in connection with
obtaining such bonds in the ordinary course of business.

(k) Liens arising from leases and subleases with franchisees entered into the
ordinary course of business consistent with past practices.

(l) Licenses of intellectual property granted by the Loan Parties under
franchise agreements in the ordinary course of business consistent with past
practices.

6.16. Restrictive Agreements. Parent will not, and will not permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of Parent or any Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets, or (b) the ability
of any Subsidiary of the Borrower to pay dividends or other distributions with
respect to any shares of its capital stock or other equity interests or to make
or repay loans or advances to the Borrower or any other Subsidiary of the
Borrower or to guarantee Indebtedness of the Borrower or any Subsidiary thereof;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by this Agreement, (ii) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (iii) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.

6.17. Affiliates. Parent will not, and will not permit any of its Subsidiaries
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate except in the ordinary course of business and pursuant to the
reasonable requirements of Parent’s or such Subsidiary’s business and upon fair
and reasonable terms no less favorable to Parent or such Subsidiary than Parent
or such Subsidiary would obtain in a comparable arms-length transaction.

 

51



--------------------------------------------------------------------------------

6.18. Amendments to Franchise Agreement. Parent will not, and will not permit
any Subsidiary to amend or modify in any material respect Parent’s form of
franchise agreement, without providing Agent at least 30 days’ prior written
notice thereof.

6.19. Subordinated Indebtedness. Without the written consent of the Agent,
Parent will not, and will not permit any of its Subsidiaries to, make any
material amendment or modification to the indenture, note or other agreement
evidencing or governing any Subordinated Indebtedness which is, or could
reasonably be expected to be, adverse to the Agent or the Lenders .

6.20. Nature of Business; Fiscal Year. Neither Parent nor any of its
Subsidiaries will (i) engage to any material extent in any business other than
businesses of the type conducted by Parent and its Subsidiaries on the date of
execution of the Agreement and businesses which are reasonably similar,
complementary, ancillary or otherwise related thereto or (ii) change its fiscal
year.

6.21. Sale of Accounts. Parent will not, nor will it permit any of its
Subsidiaries to, sell or otherwise dispose of any notes receivable or accounts
receivable; provided that, with the prior consent of the Agent, Parent and its
Subsidiaries may sell or dispose of notes receivable and/or accounts receivable
in an aggregate principal amount of up to $10,000,000 after the date hereof.

6.22. Sale and Leaseback Transactions and Off-Balance Sheet Liabilities. Parent
will not, nor will it permit any of its Subsidiaries to, enter into or suffer to
exist any (a) Sale and Leaseback Transaction or (b) any transaction pursuant to
which it incurs or has incurred Off-Balance Sheet Liabilities, except for
(w) Rate Management Transactions, (x) the 2002 Sale and Leaseback Transaction
and (y) Sale and Leaseback Transactions involving the sale and leaseback by
Parent or its Subsidiaries of retail locations, so long as Parent and its
Subsidiaries are in compliance with the covenants set forth in this Agreement
both prior to and after giving effect to any such Sale and Leaseback
Transaction.

6.23. Contingent Obligations. Parent will not, nor will it permit any of its
Subsidiaries to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary), except (a) by endorsement of instruments for deposit or
collection in the ordinary course of business, (b) the Reimbursement
Obligations, (c) the Guaranty and (d) guarantees of obligations of franchisees
not exceeding $10,000,000 in the aggregate at any one time outstanding.

6.24. Financial Covenants.

6.24.1. Fixed Charge Coverage Ratio. The Borrower will not permit the ratio,
determined as of the end of each of its fiscal quarters of (a) (i) Consolidated
EBITDA, plus (ii) Net Rent for the previous fiscal year of Parent and its
Subsidiaries (except that if the date of determination is the last day of
Parent’s fiscal year, for the fiscal year ending on such date) to
(b) (i) Consolidated Interest Expense paid in cash, plus (ii) Net Rent for the
previous fiscal year of Parent and its Subsidiaries (except that if the date of
determination is the last day of Parent’s fiscal year, for the fiscal year
ending on such date), plus (iii) Consolidated Capital Expenditures, plus
(iv) scheduled principal payments made in respect of Indebtedness, plus
(v) expense for

 

52



--------------------------------------------------------------------------------

taxes paid in cash, plus (vi) dividends paid in cash, all calculated for Parent
and its Subsidiaries on a consolidated basis for the most recently ended four
fiscal quarters (except as provided above), to be less than 1.30 to 1.00.

6.24.2. Leverage Ratio. The Borrower will not permit the ratio (the “Leverage
Ratio”), determined as of the end of each fiscal quarter, of (a)(i) Bank Debt,
plus (ii) obligations pursuant to or in respect of Letters of Credit, plus
(iii) Capitalized Lease Obligations, in each case for Parent and its
Subsidiaries as of the date of determination to (b) Consolidated EBITDA for the
then most recently ended 12 fiscal months, to be greater than 3.00 to 1.00;
provided, that at any time that the Subordinated Indebtedness Condition shall
exist, the maximum ratio shall be 3.25 to 1.00.

6.24.3. Minimum Net Worth. The Borrower will at all times maintain Consolidated
Net Worth of not less than the sum of (a) $20,000,000, plus (b) 50% of positive
Consolidated Net Income earned in each fiscal quarter ending on or after the
date of determination.

6.24.4. Senior Leverage Ratio. At any time that the Subordinated Indebtedness
Condition shall exist, the Borrower will not permit the ratio, determined as of
the end of each fiscal quarter, of (a)(i) Bank Debt, plus (ii) obligations
pursuant to or in respect of Letters of Credit, plus (iii) Capitalized Lease
Obligations, less (iv) Subordinated Indebtedness, in each case for Parent and
its Subsidiaries as of the date of determination to (b) Consolidated EBITDA for
the then most recently ended 12 fiscal months, to be greater than 2.25 to 1.00.

6.25. Real Property Operating Leases. At no time during any fiscal year shall
the aggregate rental payments made by Parent and its Subsidiaries in respect of
New Real Property Operating Leases entered into in such fiscal year (offset by
related sublease rental payments of franchisees received by Parent and its
Subsidiaries) exceed $5,000,000.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1. Any representation or warranty made or deemed made by or on behalf of
Parent or any of its Subsidiaries to the Lenders or the Agent under or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, any Credit Extension, or any certificate or information delivered in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder or any other Loan Document shall be false in any material respect on
the date as of which made.

7.2. Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligation within one Business Day after the same becomes due, or
nonpayment of interest upon any Loan or of any commitment fee, LC Fee or other
obligations under any of the Loan Documents within five days after the same
becomes due.

 

53



--------------------------------------------------------------------------------

7.3. The breach by the Borrower of any of the terms or provisions of Section 6.2
or any of Sections 6.10 through 6.25.

7.4. The breach by the Borrower (other than a breach which constitutes a Default
under another Section of this Article VII) of any of the terms or provisions of
this Agreement which is not remedied within twenty days after notice from the
Agent or any Lender.

7.5. Failure of Parent or any of its Subsidiaries to pay when due any Material
Indebtedness; or the default by Parent or any of its Subsidiaries in the
performance (beyond the applicable grace period with respect thereto, if any) of
any term, provision or condition contained in any Material Indebtedness
Agreement, or any other event shall occur or condition exist, the effect of
which default, event or condition is to cause, or to permit the holder(s) of
such Material Indebtedness or the lender(s) under any Material Indebtedness
Agreement to cause, such Material Indebtedness to become due prior to its stated
maturity or any commitment to lend under any Material Indebtedness Agreement to
be terminated prior to its stated expiration date; or any Material Indebtedness
of Parent or any of its Subsidiaries shall be declared to be due and payable or
required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof; or Parent or any of its
Subsidiaries shall not pay, or admit in writing its inability to pay, its debts
generally as they become due.

7.6. Parent or any of its Subsidiaries shall (a) have an order for relief
entered with respect to it under the Federal bankruptcy laws as now or hereafter
in effect, (b) make an assignment for the benefit of creditors, (c) apply for,
seek, consent to, or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any Substantial
Portion of its Property, (d) institute any proceeding seeking an order for
relief under the Federal bankruptcy laws as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(e) take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 7.6 or (f) fail to contest in good
faith any appointment or proceeding described in Section 7.7.

7.7. Without the application, approval or consent of Parent or any of its
Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for Parent or any of its Subsidiaries or any Substantial
Portion of its Property, or a proceeding described in Section 7.6(d) shall be
instituted against Parent or any of its Subsidiaries and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 60 consecutive days.

7.8. Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of Parent and its Subsidiaries which, when taken together with all
other Property of Parent and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.

 

54



--------------------------------------------------------------------------------

7.9. Parent or any of its Subsidiaries shall fail within 30 days to pay, bond or
otherwise discharge one or more (a) judgments or orders for the payment of money
in excess of $1,000,000 (or the equivalent thereof in currencies other than U.S.
Dollars) in the aggregate, or (b) nonmonetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgment(s), in any such case, is/are not stayed
on appeal or otherwise being appropriately contested in good faith.

7.10. The Unfunded Liabilities of all Single Employer Plans shall exceed in the
aggregate an amount which could reasonably be expected to have a Material
Adverse Effect or any Reportable Event shall occur in connection with any Plan.

7.11. Nonpayment by Parent or any of its Subsidiaries of any Rate Management
Obligation when due or the breach by Parent or any of its Subsidiaries of any
term, provision or condition contained in any Rate Management Transaction or any
transaction of the type described in the definition of “Rate Management
Transactions,” whether or not any Lender or Affiliate of a Lender is a party
thereto.

7.12. Any Change in Control shall occur.

7.13. Parent or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by Parent or any
other member of the Controlled Group as withdrawal liability (determined as of
the date of such notification), exceeds $1,000,000.

7.14. Parent or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of Parent and the other members of the Controlled Group (taken as
a whole) to all Multiemployer Plans which are then in reorganization or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the respective plan years of each such Multiemployer
Plan immediately preceding the plan year in which the reorganization or
termination occurs by an amount exceeding $1,000,000.

7.15. Parent or any of its Subsidiaries shall (a) be the subject of any
proceeding or investigation pertaining to the release by Parent, any of its
Subsidiaries or any other Person of any toxic or hazardous waste or substance
into the environment, or (b) violate any Environmental Law, which, in the case
of an event described in clause (a) or clause (b), could reasonably be expected
to have a Material Adverse Effect.

7.16. The occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided.

7.17. The Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Guaranty, or any Guarantor

 

55



--------------------------------------------------------------------------------

shall fail to comply with any of the terms or provisions of the Guaranty, or any
Guarantor shall deny that it has any further liability under the Guaranty, or
shall give notice to such effect.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration; Facility LC Collateral Account.

(a) If any Default described in Section 7.6 or 7.7 occurs with respect to the
Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuer to issue Facility LCs shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of the Agent, the LC Issuer or any Lender and
the Borrower will be and become thereby unconditionally obligated without any
further notice, act or demand, to pay to the Agent an amount in immediately
available funds, which funds shall be held in the Facility LC Collateral
Account, equal to the difference of (x) the amount of LC Obligations at such
time, less (y) the amount on deposit in the Facility LC Collateral Account at
such time which is free and clear of all rights and claims of third parties and
has not been applied against the Obligations (such difference, the “Collateral
Shortfall Amount”). If any other Default occurs, the Required Lenders, or the
Agent with the consent of the Required Lenders may (and at the request of the
Required Lenders, the Agent shall) (i) terminate or suspend the obligations of
the Lenders to make Loans hereunder and the obligation and power of the LC
Issuer to issue Facility LCs, or declare the Obligations to be due and payable,
or both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives, and (ii) upon notice to the Borrower and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Agent for the benefit of the Lenders the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.

(b) If at any time while any Default is continuing, the Agent determines that
the Collateral Shortfall Amount at such time is greater than zero, the Agent may
and, at the request of the Required Lenders shall, make demand on the Borrower
to pay, and the Borrower will, forthwith upon such demand and without any
further notice or act, pay to the Agent the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.

(c) The Agent may and, at the request of the Required Lenders shall, at any time
or from time to time after funds are deposited in the Facility LC Collateral
Account, apply such funds to the payment of the Obligations and any other
amounts as shall from time to time have become due and payable by the Borrower
to the Lenders or the LC Issuer under the Loan Documents.

 

56



--------------------------------------------------------------------------------

(d) At any time while any Default is continuing neither the Borrower nor any
Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Obligations have been indefeasibly paid in full and the Aggregate
Revolving Credit Commitment has been terminated, any funds remaining in the
Facility LC Collateral Account shall be returned by the Agent to the Borrower or
paid to whomever may be legally entitled thereto at such time.

(e) If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and the obligation
and power of the LC Issuer to issue Facility LCs hereunder as a result of any
Default (other than any Default as described in Section 7.6 or 7.7 with respect
to the Borrower) and before any judgment or decree for the payment of the
Obligations due shall have been obtained or entered, the Required Lenders (in
their sole discretion) shall so direct, the Agent shall, by notice to the
Borrower, rescind and annul such acceleration and/or termination.

8.2. Amendments. Subject to the provisions of this Article VIII, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
the Borrower may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, that:

(a) no such supplemental agreement shall, without the consent of each Lender
adversely affected thereby: (i) extend the final maturity of any Loan, or extend
the expiry date of any Facility LC to a date after the Facility Termination Date
or postpone any regularly scheduled payment of principal of any Loan or forgive
all or any portion of the principal amount thereof or any interest thereon or
any Reimbursement Obligation related thereto, or reduce the rate or extend the
time of payment of interest or fees thereon or Reimbursement Obligations related
thereto; or (ii) extend the Facility Termination Date, or reduce the amount or
extend the payment date for, the mandatory payments required under Section 2.2,
or increase the amount of the Revolving Credit Commitment of any Lender
hereunder or the commitment to issue Facility LCs, or permit the Borrower to
assign its rights under this Agreement; and

(b) no such supplemental agreement shall without the consent of each Lender:
(i) reduce the percentage specified in the definition of Required Lenders;
(ii) amend this Section 8.2; or (iii) release any Guarantor from its obligations
under the Guaranty.

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent, and no amendment of any
provision relating to the LC Issuer shall be effective without the written
consent of the LC Issuer. No amendment of any provision of this Agreement
relating to the Swing Line Lender or any Swing Line Loans shall be effective
without the written consent of the Swing Line Lender. The Agent may waive
payment of the fee required under Section 12.3.3 without obtaining the consent
of any other party to this Agreement. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that no Revolving Credit
Commitment of such Lender may be increased or extended without the consent of
such Lender.

 

57



--------------------------------------------------------------------------------

8.3. Preservation of Rights. No delay or omission of the Lenders, the LC Issuer
or the Agent to exercise any right under the Loan Documents shall impair such
right or be construed to be a waiver of any Default or an acquiescence therein,
and the making of a Credit Extension notwithstanding the existence of a Default
or the inability of the Borrower to satisfy the conditions precedent to such
Credit Extension shall not constitute any waiver or acquiescence. Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent, the LC
Issuer and the Lenders until the Obligations have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Agent, the LC Issuer and the Lenders and
supersede all prior agreements and understandings among the Borrower, the Agent,
the LC Issuer and the Lenders relating to the subject matter thereof other than
those contained in the fee letter described in Section 10.14, which shall
survive and remain in full force and effect during the term of this Agreement.

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Agent is
authorized to act as such). The failure of any Lender to perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns; provided, that the parties hereto
expressly agree that the Arranger shall enjoy the

 

58



--------------------------------------------------------------------------------

benefits of the provisions of Sections 9.5.1, 9.9 and 10.12 to the extent
specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.

9.5.1. Expenses; Indemnification. (i) The Borrower shall reimburse the Agent and
the Arranger for any reasonable costs and out-of-pocket expenses (including
attorneys’ fees and time charges of outside attorneys for the Agent) paid or
incurred by the Agent or the Arranger in connection with the preparation,
negotiation, execution, delivery, syndication, distribution (including, without
limitation, via the internet), review, amendment, modification, and
administration of the Loan Documents. The Borrower also agrees to reimburse the
Agent, the Arranger, the LC Issuer and the Lenders for any reasonable costs,
internal charges and out-of-pocket expenses (including attorneys’ fees and time
charges of attorneys for the Agent, the Arranger, the LC Issuer and the Lenders,
which attorneys may be employees of the Agent, the Arranger, the LC Issuer or
the Lenders) paid or incurred by the Agent, the Arranger, the LC Issuer or any
Lender in connection with the collection and enforcement of the Loan Documents.
Expenses being reimbursed by the Borrower under this Section include, without
limitation, costs and expenses incurred in connection with the reports described
in the following sentence. The Borrower acknowledges that from time to time
JPMorgan Chase Bank may prepare and may distribute to the Lenders (but shall
have no obligation or duty to prepare or to distribute to the Lenders) certain
audit reports (the “Reports”) pertaining to the Borrower’s assets for internal
use by JPMorgan Chase Bank from information furnished to it by or on behalf of
the Borrower, after JPMorgan Chase Bank has exercised its rights of inspection
pursuant to this Agreement.

(ii) The Borrower hereby further agrees to indemnify the Agent, the Arranger,
the LC Issuer and each Lender, their respective affiliates, and each of their
directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the Agent, the
Arranger, the LC Issuer or any Lender or any affiliate is a party thereto) which
any of them may pay or incur arising out of or relating to this Agreement, the
other Loan Documents, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Credit
Extension hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Borrower under this Section 9.5.1 shall
survive the termination of this Agreement.

9.6. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to the LC Issuer and each of the Lenders.

9.7. Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with GAAP in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4. If at any time
any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and the Borrower, the Agent or the
Required Lenders shall so request, the Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required

 

59



--------------------------------------------------------------------------------

Lenders); provided, until so amended, such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein and the
Borrower shall provide to the Agent and the Lenders reconciliation statements
showing the difference in such calculation, together with the delivery of
quarterly and annual financial statements required hereunder.

9.8. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.9. Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders, the LC Issuer and the Agent on the other hand shall be
solely that of borrower and lender. Neither the Agent, the Arranger, the LC
Issuer nor any Lender shall have any fiduciary responsibilities to the Borrower.
Neither the Agent, the Arranger, the LC Issuer nor any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations. The Borrower
agrees that neither the Agent, the Arranger, the LC Issuer nor any Lender shall
have liability to the Borrower (whether sounding in tort, contract or otherwise)
for losses suffered by the Borrower in connection with, arising out of, or in
any way related to, the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought.
Neither the Agent, the Arranger, the LC Issuer nor any Lender shall have any
liability with respect to, and the Borrower hereby waives, releases and agrees
not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrower in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.

9.10. Confidentiality. The Agent and each Lender agrees to hold any confidential
information which it may receive from the Borrower in connection with this
Agreement in confidence, except for disclosure (a) to its Affiliates and to the
Agent and any other Lender and their respective Affiliates, (b) to legal
counsel, accountants, and other professional advisors to such Lender or to a
Transferee, (c) to regulatory officials requesting such information, (d) to any
Person as requested pursuant to or as required by law, regulation, or legal
process, (e) to any Person in connection with any legal proceeding to which it
is a party, (f) to its direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants and other professional advisors to
such counterparties, (g) permitted by Section 12.4, and (h) to rating agencies
if requested or required by such agencies in connection with a rating relating
to the Advances hereunder. Without limiting Section 9.4, the Borrower agrees
that the terms of this Section 9.10 shall set forth the entire agreement between
the Borrower and each Lender (including the Agent) with respect to any
confidential information previously or hereafter received by such Lender in
connection with this Agreement, and this Section 9.10 shall supersede any and
all prior confidentiality agreements entered into by such Lender with respect to
such confidential information.

 

60



--------------------------------------------------------------------------------

9.11. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.

9.12. Disclosure. The Borrower and each Lender hereby acknowledge and agree that
JPMorgan Chase Bank and/or its Affiliates from time to time may hold investments
in, make other loans to or have other relationships with Parent and its
Affiliates.

9.13. Amendment and Restatement.

(a) On the Restatement Date, the Existing Credit Agreement shall be amended,
restated and superseded in its entirety by this Agreement. The parties hereto
acknowledge and agree that (a) this Agreement, any Notes delivered pursuant to
Section 2.14 and the other Loan Documents executed and delivered in connection
herewith do not constitute a novation, payment and reborrowing, or termination
of the “Obligations” (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement as in effect immediately prior to the Restatement Date
and (b) such “Obligations” are in all respects continuing with only the terms
thereof being modified as provided in this Agreement.

(b) Notwithstanding the modifications effected by this Agreement of the
representations, warranties and covenants of the Borrower contained in the
Existing Credit Agreement, the Borrower acknowledges and agrees that any causes
of action or other rights created in favor of the Agent, any Lender or their
respective successors arising out of the representations and warranties of the
Borrower made (including representations and warranties deemed made in
connection with the making of the Loans or other Credit Extensions thereunder)
in connection with the Existing Credit Agreement shall survive the execution and
delivery of this Agreement; provided, however, that it is understood and agreed
that the Borrower’s monetary obligations under the Existing Credit Agreement in
respect of the Loans and Letters of Credit thereunder are evidenced by this
Agreement as provided in Article II hereof.

(c) All indemnification obligations of the Borrower pursuant to the Existing
Credit Agreement (including any arising from a breach of the representations
thereunder) shall survive the amendment and restatement of the Existing Credit
Agreement pursuant to this Agreement.

ARTICLE X

THE AGENT

10.1. USA PATRIOT ACT. Each Lender that is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies the Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Act.

 

61



--------------------------------------------------------------------------------

10.2. Appointment; Nature of Relationship. JPMorgan Chase Bank is hereby
appointed by each of the Lenders as its contractual representative (herein
referred to as the “Agent”) hereunder and under each other Loan Document, and
each of the Lenders irrevocably authorizes the Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. The Agent agrees to act as such
contractual representative upon the express conditions contained in this Article
X. Notwithstanding the use of the defined term “Agent,” it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents. In its capacity as the Lenders’
contractual representative, the Agent (i) does not hereby assume any fiduciary
duties to any of the Lenders, (ii) is a “representative” of the Lenders within
the meaning of the term “secured party” as defined in the Illinois Uniform
Commercial Code and (iii) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents. Each of the Lenders hereby agrees to assert no claim
against the Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.

10.3. Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.

10.4. General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrower, the Lenders or any Lender
for any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except to the extent
such action or inaction is determined in a final non-appealable judgment by a
court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Person.

10.5. No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower or any
guarantor of any of the Obligations or of any of the Borrower’s or any such
guarantor’s respective Subsidiaries. Except as expressly set forth herein, the
Agent shall have no duty to disclose to the Lenders, and shall not be liable for
the failure to disclose, information

 

62



--------------------------------------------------------------------------------

relating to the Parent or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Agent or any of its Affiliates in any capacity.

10.6. Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders, and such instructions and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders. The Lenders hereby acknowledge
that the Agent shall be under no duty to take any discretionary action permitted
to be taken by it pursuant to the provisions of this Agreement or any other Loan
Document unless it shall be requested in writing to do so by the Required
Lenders. The Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

10.7. Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and all
matters pertaining to the Agent’s duties hereunder and under any other Loan
Document.

10.8. Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Revolving Credit Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Agent, which counsel may be employees of the
Agent. For purposes of determining compliance with the conditions specified in
Sections 4.1 and 4.2, each Lender that has signed this Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Agent shall have received
notice from such Lender prior to the applicable date specifying its objection
thereto.

10.9. Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to their respective Revolving
Credit Commitments (or, if the Revolving Credit Commitments have been
terminated, in proportion to their Revolving Credit Commitments immediately
prior to such termination) (i) for any amounts not reimbursed by the Borrower
for which the Agent is entitled to reimbursement by the Borrower under the Loan
Documents, (ii) to the extent not reimbursed by the Borrower, for any other
expenses incurred by the Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by the Agent
in connection with any dispute between the Agent and any Lender or between two
or more of the Lenders) and (iii) to the extent not reimbursed by the Borrower,
for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on,

 

63



--------------------------------------------------------------------------------

incurred by or asserted against the Agent in any way relating to or arising out
of the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby (including, without limitation, for any
such amounts incurred by or asserted against the Agent in connection with any
dispute between the Agent and any Lender or between two or more of the Lenders),
or the enforcement of any of the terms of the Loan Documents or of any such
other documents; provided, that (i) no Lender shall be liable for any of the
foregoing to the extent any of the foregoing is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Agent and (ii) any indemnification
required pursuant to Section 3.5(g) shall, notwithstanding the provisions of
this Section 10.9, be paid by the relevant Lender in accordance with the
provisions thereof. The obligations of the Lenders under this Section 10.9 shall
survive payment of the Obligations and termination of this Agreement.

10.10. Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.

10.11. Rights as a Lender. In the event the Agent is a Lender, the Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Revolving Credit Commitment and its Loans as any Lender and may
exercise the same as though it were not the Agent, and the term “Lender” or
“Lenders” shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity. The Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with Parent or any of
its Subsidiaries in which the Parent or such Subsidiary is not restricted hereby
from engaging with any other Person. The Agent, in its individual capacity, is
not obligated to remain a Lender.

10.12. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arranger or any other
Lender and based on the financial statements prepared by Parent and its
Subsidiaries and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent, the Arranger or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents.

10.13. Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. Upon any such resignation, the Required Lenders (with the
consent of the Borrower prior to the occurrence of a Default) shall have the
right to appoint, on behalf of the Borrower and the Lenders, a successor Agent.
If no successor Agent shall have been so appointed by the Required Lenders
within thirty days after the

 

64



--------------------------------------------------------------------------------

resigning Agent’s giving notice of its intention to resign, then the resigning
Agent may appoint (with the consent of the Borrower prior to the occurrence of a
Default), on behalf of the Borrower and the Lenders, a successor Agent.
Notwithstanding the previous sentence, the Agent may at any time with the
consent of the Borrower (so long as no Default shall have occurred or be
continuing) but without the consent of any Lender, appoint any of its Affiliates
which is a commercial bank as a successor Agent hereunder. If the Agent has
resigned and no successor Agent has been appointed, the Lenders may perform all
the duties of the Agent hereunder and the Borrower shall make all payments in
respect of the Obligations to the applicable Lender and for all other purposes
shall deal directly with the Lenders. No successor Agent shall be deemed to be
appointed hereunder until such successor Agent has accepted the appointment. Any
such successor Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Agent. Upon the effectiveness of the resignation of the Agent,
the resigning Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation of an Agent, the provisions of this Article X shall continue in
effect for the benefit of such Agent in respect of any actions taken or omitted
to be taken by it while it was acting as the Agent hereunder and under the other
Loan Documents. In the event that there is a successor to the Agent by merger,
or the Agent assigns its duties and obligations to an Affiliate pursuant to this
Section 10.13, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Agent.

10.14. Agent and Arranger Fees. The Borrower agrees to pay to the Agent and the
Arranger, for their respective accounts, the fees agreed to by the Borrower, the
Agent and the Arranger pursuant to that certain letter agreement dated
October 7, 2009 (the “Fee Letter”).

10.15. Delegation to Affiliates. The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.

10.16. Documentation Agent and Syndication Agent. Neither the Documentation
Agent nor the Syndication Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Agent in Section 10.11.

10.17. Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Borrower,
the Agent (irrespective of whether the principal of any Loan or Reimbursement
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Reimbursement Obligations and all
other obligations under the Loan Documents that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the LC Issuer and the Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the LC Issuer and the Agent and their respective agents and counsel and all
other amounts due the Lenders, the LC Issuer and the Agent under Sections 2.6,
2.20.4, 9.5.1 and 10.14) allowed in such judicial proceeding; and

 

65



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Agent and, in the
event that the Agent shall consent to the making of such payments directly to
the Lenders and the LC Issuer, to pay to the Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agent and
its agents and counsel, and any other amounts due the Agent under Sections 9.5.1
and 10.14.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the LC Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations under the Loan Documents or the rights of any Lender or to authorize
the Agent to vote in respect of the claim of any Lender in any such proceeding.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1. Setoff.

(a) In addition to, and without limitation of, any rights of the Lenders under
applicable law, if the Borrower becomes insolvent, however evidenced, or any
Default occurs, any and all deposits (including all account balances, whether
provisional or final and whether or not collected or available) and any other
Indebtedness at any time held or owing by any Lender or any Affiliate of any
Lender to or for the credit or account of the Borrower may be offset and applied
toward the payment of the Obligations owing to such Lender, whether or not the
Obligations, or any part thereof, shall then be due.

(b) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.5.3, 2.19, 2.20.2, 2.20.5 or 10.9, then the Agent may, in
its discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Agent for the account of such Lender and for
the benefit of the Agent, the Swing Line Lender or the LC Issuer to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future

 

66



--------------------------------------------------------------------------------

funding obligations of such Lender under such Sections; in the case of each of
(i) and (ii) above, in any order as determined by the Agent in its discretion.

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its Pro Rata Share of the Loans. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to their respective Pro Rata Shares of the Loans. In case any such
payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns permitted hereby, except that
(i) the Borrower shall not have the right to assign its rights or obligations
under the Loan Documents without the prior written consent of each Lender,
(ii) any assignment by any Lender must be made in compliance with Section 12.3,
and (iii) any transfer by Participation must be made in compliance with
Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with
Section 12.2. The parties to this Agreement acknowledge that clause (ii) of this
Section 12.1 relates only to absolute assignments and this Section 12.1 does not
prohibit assignments creating security interests, including, without limitation,
(x) any pledge or assignment by any Lender of all or any portion of its rights
under this Agreement and any Revolving Credit Note to a Federal Reserve Bank or
(y) in the case of a Lender which is a Fund, any pledge or assignment of all or
any portion of its rights under this Agreement and any Revolving Credit Note to
its trustee in support of its obligations to its trustee; provided, that no such
pledge or assignment creating a security interest shall release the transferor
Lender from its obligations hereunder unless and until the parties thereto have
complied with the provisions of Section 12.3. The Agent may treat the Person
which made any Loan or which holds any Revolving Credit Note as the owner
thereof for all purposes hereof unless and until such Person complies with
Section 12.3; provided, that the Agent may in its discretion (but shall not be
required to) follow instructions from the Person which made any Loan or which
holds any Revolving Credit Note to direct payments relating to such Loan or
Revolving Credit Note to another Person. Any assignee of the rights to any Loan
or any Revolving Credit Note agrees by acceptance of such assignment to be bound
by all the terms and provisions of the Loan Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Loan.

 

67



--------------------------------------------------------------------------------

12.2. Participations.

12.2.1. Permitted Participants; Effect. Any Lender may at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure of such Lender, any Revolving Credit Note held by
such Lender, any Revolving Credit Commitment of such Lender or any other
interest of such Lender under the Loan Documents. In the event of any such sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the owner of its Outstanding Credit
Exposure and the holder of any Revolving Credit Note issued to it in evidence
thereof for all purposes under the Loan Documents, all amounts payable by the
Borrower under this Agreement shall be determined as if such Lender had not sold
such participating interests, and the Borrower and the Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under the Loan Documents.

12.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Revolving Credit Commitment in
which such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 8.2 or of any other Loan Document.

12.2.3. Benefit of Certain Provisions. The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1(a) in
respect of its participating interest in amounts owing under the Loan Documents
to the same extent as if the amount of its participating interest were owing
directly to it as a Lender under the Loan Documents, provided, that each Lender
shall retain the right of setoff provided in Section 11.1(a) with respect to the
amount of participating interests sold to each Participant. The Lenders agree to
share with each Participant, and each Participant, by exercising the right of
setoff provided in Section 11.1(a), agrees to share with each Lender, any amount
received pursuant to the exercise of its right of setoff, such amounts to be
shared in accordance with Section 11.2 as if each Participant were a Lender. The
Borrower further agrees that each Participant shall be entitled to the benefits
of Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 12.3, provided, that
(i) a Participant shall not be entitled to receive any greater payment under
Section 3.1, 3.2 or 3.5 than the Lender who sold the participating interest to
such Participant would have received had it retained such interest for its own
account, unless the sale of such interest to such Participant is made with the
prior written consent of the Borrower, and (ii) any Participant not incorporated
under the laws of the United States of America or any State thereof agrees to
comply with the provisions of Section 3.5 to the same extent as if it were a
Lender.

12.3. Assignments.

12.3.1. Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”), other than the Parent or any Affiliate
thereof, all or any part of its rights and obligations under the Loan Documents.
Such assignment shall be

 

68



--------------------------------------------------------------------------------

substantially in the form of Exhibit C or in such other form as may be agreed to
by the parties thereto. Each such assignment with respect to a Purchaser which
is not a Lender or an Affiliate of a Lender or an Approved Fund shall either be
in an amount equal to the entire applicable Revolving Credit Commitment and
Loans of the assigning Lender or (unless each of the Borrower and the Agent
otherwise consents) be in an aggregate amount not less than $5,000,000. The
amount of the assignment shall be based on the Revolving Credit Commitment or
outstanding Loans (if the Revolving Credit Commitment has been terminated)
subject to the assignment, determined as of the date of such assignment or as of
the “Trade Date,” if the “Trade Date” is specified in the assignment.

12.3.2. Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required if a Default has occurred and is continuing or in connection
with the physical settlement of a credit derivative transaction. The consent of
the Agent shall be required prior to an assignment becoming effective unless the
Purchaser is a Lender. The consent of the LC Issuer shall be required prior to
an assignment of a Revolving Credit Commitment becoming effective. Any consent
required under this Section 12.3.2 shall not be unreasonably withheld or
delayed.

12.3.3. Effect; Effective Date. Upon (i) delivery to the Agent of an assignment,
together with any consents required by Sections 12.3.1 and 12.3.2. and
(ii) payment of a $3,500 fee to the Agent for processing such assignment (unless
such fee is waived by the Agent), such assignment shall become effective on the
effective date specified in such assignment. The assignment shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Revolving Credit Commitment and Loans under the
applicable assignment agreement constitutes “plan assets” as defined under ERISA
and that the rights and interests of the Purchaser in and under the Loan
Documents will not be “plan assets” under ERISA. On and after the effective date
of such assignment, such Purchaser shall for all purposes be a Lender party to
this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Revolving Credit
Commitment and Loans assigned to such Purchaser without any further consent or
action by the Borrower, the Lenders or the Agent. In the case of an assignment
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a Lender hereunder but shall continue
to be entitled to the benefits of, and subject to, those provisions of this
Agreement and the other Loan Documents which survive payment of the Obligations
and termination of the applicable agreement. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.3 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.2. Upon the consummation of any assignment to a Purchaser pursuant to
this Section 12.3.3, the transferor Lender, the Agent and the Borrower shall, if
the transferor Lender or the Purchaser desires that its Loans be evidenced by
Revolving Credit Notes, make appropriate arrangements so that new Revolving
Credit Notes or, as appropriate, replacement Revolving Credit Notes are issued
to such transferor Lender and new Revolving Credit Notes or, as appropriate,
replacement Revolving Credit Notes, are issued to such

 

69



--------------------------------------------------------------------------------

Purchaser, in each case in principal amounts reflecting their respective
Revolving Credit Commitments, as adjusted pursuant to such assignment.

12.3.4. Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Chicago, Illinois a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Credit
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice.

12.4. Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided, that each
Transferee and prospective Transferee agrees to be bound by Section 9.10 of this
Agreement.

12.5. Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is not incorporated under the laws of the United States or any
State thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.5(d).

ARTICLE XIII

NOTICES

13.1. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

(i) if to the Borrower, at the address or telecopier number set forth on the
signature page hereof;

(ii) if to the Agent, at its address or telecopier number set forth on the
signature page hereof;

(iii) if to the LC Issuer, at its address or telecopier number set forth on the
signature page hereof;

 

70



--------------------------------------------------------------------------------

(iv) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Agent or as otherwise determined by the Agent,
provided that the foregoing shall not apply to notices to any Lender or the LC
Issuer pursuant to Article II if such Lender or the LC Issuer, as applicable,
has notified the Agent that it is incapable of receiving notices under such
Article by electronic communication. The Agent or the Borrower may, in its
respective discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it or
as it otherwise determines, provided that such determination or approval may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

ARTICLE XIV

COUNTERPARTS

14.1. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the Agent
and when the Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the parties hereto, and thereafter
shall be binding upon

 

71



--------------------------------------------------------------------------------

and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

14.2. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET SEQ,
BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

15.2. CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT
SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST
THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
THE BORROWER AGAINST THE AGENT, THE LC ISSUER OR ANY LENDER OR ANY AFFILIATE OF
THE AGENT, THE LC ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.

15.3. WAIVER OF JURY TRIAL. EACH LOAN PARTY, THE AGENT, THE LC ISSUER AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF,

 

72



--------------------------------------------------------------------------------

RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.

[signature pages follow]

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the Agent have
executed this Agreement as of the date first above written.

 

MIDAS INTERNATIONAL CORPORATION By:  

 

Title:  

 

1300 Arlington Heights Road

Itasca, Illinois 60143

Attention: Treasurer

Telephone: (630) 438-3012

Facsimile: (630) 438-3702



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually, as LC Issuer, as Swing Line Lender and as Agent

By:  

 

Title:  

 

10 South Dearborn Street

9th Floor

Chicago, Illinois 60603

Attention: Dawn M. Petrik Telephone: (312) 732- Facsimile: (312) 732-



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

individually and as Syndication Agent

By:  

 

Title:  

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually and as Documentation Agent By:  

 

Title:  

 



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY By:  

 

Title:  

 



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY By:  

 

Title:  

 



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

APPLICABLE MARGIN

  LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS     LEVEL V
STATUS  

Eurodollar Rate

  2.50 %    2.75 %    3.00 %    3.50 %    4.00 % 

Floating Rate

  1.50 %    1.75 %    2.00 %    2.50 %    3.00 % 

APPLICABLE FEE RATE

  LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS     LEVEL V
STATUS  

LC Fee

  2.50 %    2.75 %    3.00 %    3.50 %    4.00 % 

Commitment Fee

  0.35 %    0.40 %    0.45 %    0.50 %    0.50 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Parent
delivered pursuant to Section 6.1(a) or (b) of the Credit Agreement.

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Parent referred to in the most recent Financials, the Leverage Ratio is
less than 1.50 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Parent referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than 2.00 to 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Parent referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than 2.50 to 1.00.

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Parent referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Leverage Ratio is less than 3.00 to 1.00.

“Level V Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status, or Level IV Status.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Parent’s Status as reflected in the then
most recent Financials. Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective five



--------------------------------------------------------------------------------

Business Days after the Agent has received the applicable Financials. If the
Parent fails to deliver the Financials to the Agent at the time required
pursuant to Section 6.1(a) or (b) of the Credit Agreement, then the Applicable
Margin and Applicable Fee Rate shall be the highest Applicable Margin and
Applicable Fee Rate set forth in the foregoing table until five days after such
Financials are so delivered. Until adjusted in respect of Financials for the
quarter ended March 31, 2010, Level IV Status shall be deemed to exist.



--------------------------------------------------------------------------------

Schedule 1.1

Revolving Credit Commitments

 

Lender

   Commitment

JPMorgan Chase Bank, N.A.

   $ 40,000,000

PNC Bank, National Association

     33,000,000

Bank of America, N.A.

     25,000,000

Branch Banking and Trust Company

     20,000,000

The Northern Trust Company

     7,000,000       

Total

   $ 125,000,000       